Name: Council Regulation (EEC) No 369/92 of 19 December 1991 amending Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  leather and textile industries
 Date Published: nan

 20 . 2 . 92 Official Journal of the European Communities No L 45 / 1 I (Actos whose publication is obligatory) COUNCIL REGULATION (EEC) No 369/92 of 19 December 1991 amending Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries effected on the basis of requirements alone ; whereas the Member States' shares of the Community quantitative limits for 1992 should be established ; Whereas the agreements provide for the possibility of automatic transfers between the shares allocated to the Member States within the Community quantitative limit up to a percentage set at 40% for 1992 ; Whereas the agreements with the Czech and Slovak Federal Republic , the Republic of Hungary and the Republic of Poland provide for the possibility of a different degree of flexibility; Whereas it is necessary to amend Regulation (EEC) No 4136 / 86 in order to take account of the extension of the bilateral agreements for 1 992 and of the order considerations referred to above , and to maintain in force the remaining provisions of that Regulation ; Whereas the provisions of the Regulation must be applied in accordance with the Community's international obligations , and in particular with those arising from the abovementioned Agreements with supplier countries , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has concluded agreements with a number of supplier countries on trade in textile products ; whereas both those agreements and the rules concerning their management laid down in Regulation (EEC) No 4136/ 86 ( 1 ), as last amended by Commission Regulation (EEC) No 1118 / 91 (2 ), apply until 31 December 1991 ; Whereas the Community has accepted the extension of the arrangement regarding international trade in textiles on the conditions laid down in the Protocol for the extension of the arrangement and the conclusions adopted by the GATT Textiles Committee on 31 July 1991 and annexed to that Protocol ; Whereas the Community has negotiated a renewal for 1992 of the existing agreements on trade in textile products with a number of supplier countries ; Whereas the agreements in question establish Community quantitative limits for 1992; Whereas, in order to ensure the best possible utilization of the Community quantitative limits , they should be allocated in accordance with the requirements of the Member States ; whereas , however , the extent of the disparities existing in the conditions for importation of these products into the Member States and the particularly sensitive position of the Community textiles industry mean that the said conditions can be standardized only gradually ; whereas , for these reasons, allocation of supplies cannot immediately be HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 4136 / 86 is hereby amended as follows: 1 . in Article 3 : ( a ) paragraphs 1 and 2 shall be replaced by the following: '1 . The importation into the Community of the textile products listed in Annex III originating in one of the supplier countries listed in that Annex and shipped between 1 January 1992 and 31 (!) OJ No L 387, 31 . 12 . 1986 , p. 42 . ( 2 ) OJ No L 111 , 3 . 5 . 1991 , p. 11 . No L 45 /2 Official Journal of the European Communities 20 . 2 . 92 (b ) in paragraph 5 (c), the reference 'IXa' shall be inserted after the number 'IX'; 6 . Article 19 shall be replaced by the following : 'Article 19 This Regulation shall enter into force on 1 January 1992 . It shall apply until 31 December 1992 .'; 7 . the descriptions and codes listed in Annex I to this Regulation replace the descriptions and codes listed in Annex I for the categories concerned ; 8 . Annex II shall be replaced by that appearing in Annex II to this Regulation ; 9 . Annex III and the appendix thereto shall be replaced by that appearing in Annex III and the Appendix to this Regulation ; 10 . Annex IX shall be replaced by the following: 'ANNEX IX referred to in Articles 1 , 6 , 8 , 11 and Annex X BULGARIA ROMANIA.'; 1 1 . the following Annex shall be inserted : 'ANNEX IXa referred to in Articles 8 and 11 HUNGARY POLAND CZECHOSLOVAKIA.'; 12 . Annex X shall be amended as follows : ( a ) the word 'Hungary' shall be deleted in Article 2 ( I ); ( b ) Article 3 shall be deleted; 13 . Annexes XXI and XXII shall be replaced by those appearing in Annex IV to this Regulation; 14 . Annex XXIII shall be replaced by that appearing in Annex V to this Regulation; 15 . Annex Vila shall be replaced by that appearing in Annex VI to this Regulation . December 1992 shall be subject to the annual quantitative limits laid down in that Annex. 2 . These quantitative limits are broken down among the Member States of the Community for the year 1992 as set out in the same Annex.'; (b ) paragraphs 5 and 6 shall be replaced by the following : '5 . Imports of products not subject to quantitative restriction before 1 January 1992 which were in the course of shipment to the Community before that date shall not be subject to the quantitative limits referred to in this Article provided that they were shipped from the supplier country in which they originate before 1 January 1992 . 6 . The release for free circulation of products the importation of which was subject to quantitative restriction before 1 January 1992 and which were shipped before that date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions , as before 1 January 1992.'; 2 . Article 6 (4 ) shall be deleted ; 3 . Article 7 (3 ) shall be replaced by the following: '3 . Without prejudice to paragraph 2, as from 1 June each year the supplier countries may , after notifying the Commission in advance , transfer the unused quantities of the shares allocated to Member States of a Community quantitative limit , as provided for in Article 3 , to the shares of the same limit allocated to other Member States , provided that less than 80% of the share of the Member State from which the transfer is being made has been used and subject to the following percentages of the share to which the transfer is being made: 40% in 1992 . However, if serious difficulties should arise in particular regions of the Community after the application of the percentage referred to above, as a result of a substantial alteration of trade flows, the Community may immediately request consultations in order to review the situation .'; 4 . The following paragraph shall be added to Article 8 : '2a . The countries listed in annex IXa may utilize the shares in the ways provided for in paragraph 1 , except that:  for the purposes of point (b ), a transfer of 9 % shall be authorized ,  for the purposes ofpoint (c), a transfer of 10 % shall be authorized ,'; 5 . Article 11 is hereby amended as follows : (a ) in the second subparagraph of paragraph 1 and in paragraph 2 , the phrase 'listed in Annex IX' shall be replaced by the phrase 'listed in Annexes IX and IXa'; Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities . It shall apply from 1 January 1992 . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT No L 45 /4 Official Journal of the European Communities 20 . 2 . 92 ANNEX 1 Category CN code Description of goods 6 6203 41 10 Men's or boys' woven breeches , shorts other than swimwear and trousers 6203 41 90 (including slacks); women's or girls' woven trousers and slacks , of wool , 6203 42 31 of cotton or of man-made fibres ; lower parts of tracksuits with lining, 6203 42 33 other than category 16 or 29 , of cotton or of man-made fibres 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 16 6203 11 00 Men's or boys' suits and ensembles ; other than knitted or crocheted, of 6203 12 00 wool , of cotton or ofman-made fibres , excluding ski suits ; men's or boys' 6203 19 10 tracksuits with lining, with an outer shell of a single identical fabric, of 6203 19 30 cotton or of man-made fibres 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 21 ex 6201 12 10 Parkas; anoraks , windcheaters , waister jackets and the like , other than ex 6201 12 90 knitted or crocheted , of wool , of cotton or man-made fibres; upper parts ex 6201 13 10 of tracksuits with lining, other than category 16 or 29 , of cotton or of ex 6201 13 90 man-made fibres 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 .6202 92 00 6202 93 00 , 6211 32 41 6211 33 41 6211 42 41 6211 43 41 29 6204 1 1 00 Women's or girls' suits and ensembles , other than knitted or crocheted , of 6204 1 2 00 wool , ofcotton or man-made fibres , excluding ski suits ; women's or girls' 6204 13 00 tracksuits with lining, with an outer shell of a single identical fabric, of 6204 19 10 cotton or of man-made fibres 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 20 . 2 . 92 Official Journal of the European Communities No L 45 / 5 ANNEX II LIST OF SUPPLIER COUNTRIES,REFERRED TO IN ARTICLE 1 ARGENTINA BANGLADESH BULGARIA CZECHOSLOVAKIA HONG KONG HUNGARY INDIA INDONESIA MACAO MALAYSIA PAKISTAN PERU PHILIPPINES POLAND ROMANIA SINGAPORE SOUTH KOREA SRI LANKA THAILAND URUGUAY No L 45 /6 Official Journal of the European Communities 20 . 2 . 92 ANNEX III «ANNEX IV bis ( l ) GROUP I A Cate ­ gory CN code Description Thirdcountry Unit Mem ­ ber State Quantitative limits from 1 January to 31 December 1992 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7 ) 1 5204 11 00 Cotton yam , not put up for retail sale Argentina tonnes D 1 395 5204 19 00 F 718 I 490 5205 11 00 BNL 613 5205 12 00 UK 228 5205 13 00 IRL 61 5205 14 00 DK 99 5205 15 10 . EL 29 5205 15 90 ES 171 5205 21 00 PT 318 5205 22 00 5205 23 00 EEC 4 122 5205 24 00 5205 25 10 5205 25 30 5205 25 90 Brazl1 tonnes D 5205 31 00 F 5205 32 00 1 5205 33 00 B^L 5205 34 00 5205 35 10 IRL 5205 35 90 DK 5205 4100 EL 5205 42 00 JE5205 43 00 PT 5205 44 00 5205 45 10 EEC 5205 45 30 5205 45 90 Bulgaria tonnes D 157 5206 11 00 F 32 5206 12 00 I 26 5206 13 00 BNL 6 5206 14 00 UK 10 5206 15 10 IRL 5 5206 15 90 DK 3 5206 21 00 EL 7 5206 22 00 ES 11 5206 23 00 PT 3 5206 24 00 5206 25 10 EEC 260 5206 25 90 5206 31 00 5206 32 00 c5206 33 00 South Korea tonnes D 355 5206 34 00 f 5206 35 10. * 1 ° 5206 35 90 ®^L 61 5206 41 00 {?: 6 5206 42 00 "r * 5206 43 00 ?K ^ 5206 44 00 fr 5206 45 10 jjl5206 45 90 PT 7 ex 5604 90 00 EEC 879 (' This annex includes the quantitative limits drawn up in accordance with Article II of Regulation (EEC) No 4136 / 86 . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 7 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) ( 6 ) ( 7) 1 India tonnes D 5 595 (cont'd) F 1 889 I 9 478 BNL 4 497 UK 7 356 IRL 1 034 DK 885 EL 233 ES 1 199 PT 454 EEC 32 620 Pakistan tonnes D 1 879 F 1 646 I 2 089 BNL 1 288 UK 823 IRL 402 DK 277 EL 75 ES 224 PT 23 EEC 8 726 Peru ( 1 ) tonnes D 2 991 F 933 I 1 979 BNL 546 UK 536 IRL 230 DK 596 EL 53 ES 809 ' PT 154 EEC 8 827 Romania tonnes D 744 F 287 I 18 BNL 26 UK 24 IRL 21 DK 12 EL 8 ES 11 PT 5 EEC 1 156 Thailand tonnes I 5 797 2 5208 11 10 Woven fabrics of cotton , other than gauze , Argentina (*) tonnes D 1 171 5208 11 90 terry fabrics , narrow woven fabrics , pile F 167 5208 12 11 fabrics, chenille fabrics , tulle and other net I 3 235 5208 12 13 fabrics BNL 1 277 5208 12 15 UK 102 5208 12 19 IRL 5208 12 91 DK 4 5208 12 93 EL 21 5208 12 95 ES 129 5208 12 99 PT 31 5208 13 00 5208 19 00 EEC 6 137 (') See Appendix . No L 45 / 8 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 2 5208 21 10 Brazil tonnes D (cont'd) 5208 21 90 F 5208 22 11 I 5208 22 13 BNL 5208 22 15 UK 5208 22 19 IRL 5208 22 91 DK 5208 22 93 EL 5208 22 95 ES 5208 22 99 PT 5208 23 00 5208 29 00 EEC 5208 31 00 5208 32 11 5208 32 13 n i ¢ r.5208 32 15 Bulgarla tonnes ° Sf 5208 32 19 f 5208 32 91 5208 32 93 5208 32 95 H? U 5208 32 99 n7 1 CI 5208 33 00 p. "i 5208 39 00 Jr *5208 41 00 " 5208 42 00 520843 00 EEC 1622 5208 49 00 5208 51 00 5208 52 10 5208 52 90 South Korea tonnes D 1 176 5208 53 00 F 500 5208 59 00 I 574 BNL 1 077 5209 11 00 ' UK 1 197 5209 12 00 . IRL 22 5209 19 00 DK 975 5209 21 00 ^ EL 32 5209 22 00 ES 25 5209 29 00 PT 7 5209 31 00 5209 32 00 EEC 5 585 5209 39 00 5209 41 00 5209 42 00 Czecho- tonnes D 6 722 5209 43 00 Slovakia F 1 741 5209 49 10 II 172 5209 49 90 BNL 831 5209 51 00 UK 1 123 5209 52 00 IRL 484 5209 59 00 DK 1032 EL 496 5210 11 10 ES 224 5210 11 90 p-p 5210 12 00 5210 19 00 EEC 13 900 5210 21 10 5210 21 90 5210 22 00 5210 29 00 Hong Kong tonnes D 878 5210 31 10 F 628 5210 31 90 1 750 5210 32 00 BNL 423 5210 39 00 UK 10 182 5210 41 00 IRL 450 5210 42 00 DK 82 5210 49 00 EL 46 5210 51 00 ES 38 5210 52 00 PT 7 5210 59 00 EEC 13 484 20 . 2 . 92 Official Journal of the European Communities No L 45 / 9 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) (7) 2 5211 11 00 Hungary tonnes D 1 788 (cont 'd) 5211 12 00 F 494 5211 19 00 I 221 5211 21 00 BNL 165 5211 22 00 UK 573 5211 29 00 IRL 42 5211 31 00 DK 353 5211 32 00 EL 273 5211 39 00 ES 72 5211 41 00 ' PT 19 5211 42 00 5211 43 00 EEC 4 000 52ll 49 11 5211 49 19 SI! « aa India tonnes D 7 458 5211 51 00 _ F 5 894 5211 52 00 I ^ 309 5211 59 00 BNL 2 189 UK 26 385 5212 11 10 IRL 39g 5212 11 90 r04 5212 12 10 EL 223 5212 12 90 ES 335 5212 13 10 pT 143 5212 13 90 5212 14 10 EEC 46 918 5212 14 90 5212 15 10 5212 15 90 5212 21 10 Indonesia tonnes D 2 725 5212 21 90 F 2 833 5212 22 10 I 5 624 5212 22 90 BNL 2464 5212 23 10 UK 2 257 5212 23 90 IRL 28 5212 24 10 DK 614 5212 24 90 EL 112 5212 25 10 ES 395 5212 25 90 PT 137 ex 5811 00 00 EEC 17 189 ex 6308 00 00 Malaysia tonnes D 2 094 F 333 I 629 BNL 569 UK 912 IRL . 10 DK 181 EL 32 ES 132 PT 30 EEC 4 922 Pakistan tonnes D 4 533 F 2 451 I 3 207 BNL 1 969 UK 11 215 IRL 793 DK 551 EL 132 ES 338 PT 82 EEC 25 271 No L 45 / 10 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) . (3 ) (4) (5 ) ( 6 ) (7 ) 2 Peru tonnes D 1 473 (cont'd) F 559 I 1 330 BNL 475 UK 371 IRL 69 DK 125 EL 54 ES 176 PT 42 EEC 4 674 Poland tonnes D 2 177 F 986 I 694 BNL 565 UK 776 IRL 113 DK 109 EL 307 ES 184 PT 64 EEC 5 975 Romania tonnes D 1 790 F 1 090 I 378 BNL 773 UK 167 . IRL 40 DK 193 EL 60 ES 63 PT 14 EEC 4 568 Singapore tonnes D 954 F 371 I 652 BNL 398 UK 815 IRL 22 DK 17 EL 27 ES 118 PT 27 EEC 3 401 Thailand tonnes D 4 215 F 687 I 2 444 BNL 914 UK 1153 IRL 55 DK 1 175 EL 65 ES 184 PT 44 EEC 10 936 20 . 2 . 92 Official Journal of the European Communities No L 45 / 11 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) ( 7 ) 2 a) 5208 31 00 a ) of which : Brazil tonnes D 5208 32 11 other than unbleached or bleached f 5208 32 13 I 5208 32 15 BNL 5208 32 19 UK 5208 32 91 IRL 5208 32 93 DK 5208 32 95 EL 5208 32 99 ES 5208 33 00 PT 5208 39 00 5208 41 00 EEC 5208 42 00 5208 43 00 Bulgaria tonnes D 1805208 51 00 &amp; F 75 5208 52 10 I 82 5208 52 90 BNL 27 5208 53 00 UK 32 5208 59 00 IRJL 9 DK 37 5209 31 00 EL 147 5209 32 00 ES 24 5209 39 00 PT 4 5209 41 00 5209 42 00 EEC 617 5209 43 00 5209 49 10 5209 49 90 S209 SI 00 South Korea tonnes D 158 5209 52 00 F 60 5209 59 00 1 69 BNL 133 5210 31 10 , UK 145 5210 31 90 IRL 4 5210 32 00 DK 121 5210 39 00 EL 6 5210 41 00 ' ES 7 5210 42 00 PT 2 5210 49 00 5210 51 00 EEC 705 5210 52 00 5210 59 00 Czecho- tonnes D 2 629 5211 31 00 Slovakia F 1 330 5211 32 00 I 494 5211 39 00 BNL 330 5211 41 00 UK 538 5211 42 00 IRL 244 5211 43 00 DK 807 5211 49 11 EL 398 5211 49 19 ES 163 5211 49 90 PT 17 5211 51 00 5211 52 00 EEC 6 950 5211 59 00 Hong Kong tonnes D 706 F 535 I 643 BNL 364 UK 8 806 IRL 392 DK 74 EL 41 ES 37 PT 6 EEC 11604 20 . 2 . 92No L 45 / 12 Official Journal of the European Communities ( 1 ) ( 2 ) (3 ) (4 ) (5 ) Jfi)_ (7) 2 a ) 5212 13 10 Hungary tonnes D 1 004 (cont'd) 5212 13 90 F 424 5212 14 10 I 110 5212 14 90 BNL 92 5212 15 10 UK 508 5212 15 90 IRL 32 5212 23 10 DK 319 5212 23 90 EL 250 5212 24 10 ES 53 5212 24 90 PT 8 5212 25 10 5212 25 90 EEC 2 800 ex 5811 00 00 India tonnes D 2 670 ex 6308 00 00 F 1 860 I 1 416 BNL 1 152 UK 3 718 IRL 158 DK 448 EL 126 ES 122 PT 59 EEC 11729 Indonesia tonnes D 1 090 F 1045 I 2 217 BNL 1 022 UK 370 IRL 19 DK 315 EL 38 ES 185 PT 96 EEC 6 397 Malaysia tonnes D 908 F 101 I 217 BNL 127 UK 337 IRL 15 DK 180 EL 11 ES 48 PT 10 EEC 1 954 Pakistan tonnes D 552 F 409 I 350 BNL 234 UK 1 028 IRL 762 DK 224 EL 36 ES 63 PT 12 EEC 3 670 20 . 2 . 92 Official Journal of the European Communities No L 45 / 13 (D (2) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 2 a ) Poland tonnes D 404 (cont'd) F 569 I 104 BNL 105 UK 203 IRL 83 DK 90 EL 177 ES 51 PT 14 EEC 1 800 Romania tonnes D 1 287 F 563 I 275 BNL 191 UK 146 IRL 40 DK j 190 EL 46 ES 43 PT 9 EEC 2 790 Singapore tonnes D 484 F 128 I 185 BNL 248 UK 502 IRL 24 DK 15 EL 11 ES 67 PT 14 EEC 1 678 Thailand tonnes D 1 019 F 121 I 368 BNL 312 UK 346 IRL 6 DK 589 EL 12 ES 62 PT 12 EEC 2 847 3 5512 11 00 Woven fabrics of synthetic fibres ( staple or Brazil tonnes D 5512 19 10 waste) other than narrow woven fabrics , pile F 5512 19 90 fabrics ( including terry fabrics ) and chenille I 5512 21 00 fabrics BNL 5512 29 10 UK 5512 29 90 IRL 5512 91 00 DK 5512 99 10 EL 5512 99 90 ES PT 5513 1110 5513 11 30 EEC No L 45 / 14 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) ( 3 ) ; (4 ) ( 5 ) ( 6 ) (7) 3 5513 11 90 South Korea tonnes D 568 (cont 'd) 5513 12 00 F 714 5513 13 00 I 1 660 5513 19 00 BNL 792 5513 21 10 UK 410 5513 21 30 IRL 33 5513 21 90 DK 63 5513 22 00 EL 201 5513 23 00 ES 15 5513 29 00 * - PT 2 5513 31 00 5513 32 00 EEC 4 458 5513 33 00 5513 39 00 5513 41 00 r U O 1Af\^13 4? nn Czecho- tonnes D 2 340 55I34300 sl °  ¢ku f 55134900 BNL 269 5514 11 00 UK 591 5514 12 00 IRL 30 5514 13 00 DK 175 5514 19 00 EL 86 5514 21 00 ES 151 - 5514 22 00 PT 47 5514 23 00 5514 29 00 EEC 5 350 5514 31 00 5514 32 00 5514 33 00 Hong Kong tonnes D 1 786 5514 39 00 F 1 382 5514 41 00 1 423 5514 42 00 BNL 652 5514 43 00 UK 6 605 5514 49 00 IRL 135 5515 1110 J?K 173 5515 11 30 { £ Y 5515 11 90 ,*5515 12 10 PT 4 5515 12 30 5515 12 90 EEC 11191 5515 13 11 5515 13 19 55151391 Hungary tonnes D 306 5515 13 99 F 324 5515 19 10 I 63 5515 19 30 BNL 70 5515 19 90 UK 257 5515 21 10 IRL 6 5515 21 30 DK 28 5515 21 90 EL 56 5515 22 11 ES 33 5515 22 19 PT 7 5515 22 91 55 15 22 99 EEC 1 150 5515 29 10 5515 29 30 5515 29 90 . India tonnes D j 158 5515 91 10 F 1 530 5515 91 30 j 943 cclcol ?? BNL 1496 5515 92 11 UK 11742 5515 92 19 IRL 191 5515 92 91 DK 210 5515 92 99 EL m 5515 99 10 ES 1 531 5515 99 30 , DX 1075515 99 90 PT 157 PFf 1 Q ^&lt;0 20 . 2 . 92 Official Journal of the European Communities No L 45 / 15 ( 1 ) (2 )_ (3 ) ( 4 ) ( 5 ) ( 6 ) (7) 3 5803 90 30 Indonesia tonnes D 2 879 (cont'd) ' F 1 103 ex 5905 00 70 I 518 BNL 3 060 ex 6308 00 00 UK 1 119 IRL 3 404 DK 99 EL 20 ES 901 PT 22 EEC 13 125 Malaysia (*) tonnes D 3 502 F 1 246 I 1 954 BNL 921 UK 1 932 IRL 174 ¢ DK 354 EL 41 ES 188 PT 59 EEC 10 371 ¢ Pakistan tonnes D 4 930 F 1592 I 3 811 BNL 8 490 UK 15 352 IRL 175 DK 211 EL 42 ES 1119 PT 158 EEC 35 880 Poland tonnes D 853 F 810 I 189 BNL 159 UK 655 IRL 117 DK 74 EL ' 137 ES 79 PT 27 EEC 3 100 Romania tonnes D 459 F 640 I 58 BNL 53 UK 105 IRL 8 DK 24 EL 9 ES 25 ' PT 4 EEC 1 385 H See Appendix . No L 45 / 16 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) 3 ) Singapore tonnes D 187 (cont 'd) F 136 I 41 BNL 28 UK 304 IRL 30 DK 40 EL 5 ES 36 PT 5 EEC 812 Thailand (*) tonnes D 6 560 F 2 161 I 5 044 BNL 1 615 UK 2 308 IRL 150 DK 1 512 EL 74 ES 262 PT 65 EEC 19 751 3 a ) 5512 19 10 a ) of which : * South Korea tonnes D 66 5512 19 90 other than unbleached or bleached ^ 5512 29 10 - I 217 5512 29 90 BNL 99 5512 99 10 UK 62 5512 99 90 IRL 3 DK 3 5513 21 10 EL 127 5513 21 30 ES 4 5513 21 90 PT 1 5513 22 00 5513 23 00 EEC 662 5513 29 00 5513 31 00 ^ 5513 32 00 Hong Kong tonnes D 1 231 5513 33 00 f iq? 55133900 * TI t?; 5513 41 00 BNL 429 5513 42 00 UK 4 332 5513 43 00 ¢JJ1J w DkT5513 49 00 UK 1ZJ EL 13 5514 21 00 pS U5514 22 00 - PT 4 551423 00 EEC 7 4965514 29 00 / Wb 5514 31 00 5514 32 00 India tonnes D 292 5514 33 00 F 283 5514 39 00 i 205 5514 41 00 BNL 315 5514 42 00 UK 2 336 5514 43 00 TRi 39 5514 49 00 DK 43 EL 42 5515 11 30 FS 313 5515 11 90 PT 42 5515 12 30 5515 12 90 EEC 3 910 (') See Appendix . 20. 2 . 92 Official Journal of the European Communities No L 45 / 17 ( 1 ) ( 2) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 3 a ) 5515 13 19 Indonesia tonnes D 1 537 (cont'd) 5515 13 99 F 203 5515 19 30 I 147 5515 19 90 BNL 1 079 5515 21 30 UK 309 5515 21 90 IRL 3 406 5515 22 19 DK 66 5515 22 99 EL 15 5515 29 30 ES 215 5515 29 90 PT , 15 5515 91 30 5515 91 90 EEC 6 992 5515 92 19 5515 92 99 X /f , - m  r. 1 QA15515 99 30 Malays,a tonnes D 1941 5515 99 90 , 46  BNL 147 5803 90 30 UK 737 IRL 170 ex 5905 00 70 pjr 243 EL 17 ex 6308 00 00 £5 99 PT 18 EEC 4 139 Thailand (*) tonnes D 1611 F 258 I 839 BNL 556 UK 965 IRL 69 DK 745 EL 16 . ' ES 110 PT 21 EEC 5 190 0 ) See Appendix. No L 45 / 18 Official Journal of the European Communities 20 . 2 . 92 GROUP I B (!) W ¢ ( 3 ) (4 ) ( 5 ) ( 6 ) (7) 4 6105 1000 Shirts , T-shirts , lightweight fine knit roll , polo Brazil 1 000 F 6105 20 10 or turtle necked junipers and pullovers (other pieces I 6105 20 90 than of wool or fine animal hair ), undervests UK 6105 90 10 and the like , knitted or crochered 6109 10 00 Bulgaria 1 000 D 805 6109 90 10 Pieces F 175 6109 90 30 1 188 BNL 92 6110 20 10 UK 175 6110 30 10 IRL 11 DK 27 GR 21 ES 60 PT 16 EEC 1 570 South 1 000 D 2 540 Korea C 1 ) pieces F 4 659 I 1 101 BNL 1 272 UK 2 165 IRL 145 DK 386 GR 35 ES 61 PT 21 EEC 12 385 Czecho- 1 000 D 1 602 Slovakia pieces F 1 213 I 839 BNL 766 UK 680 IRL 52 DK 309 GR 61 ES 1-20 PT 58 EEC 5 700 Hong 1 000 D 11 994 KongO ) pieces F 1804 I 1 686 BNL 3 420 , UK 16 931 IRL 211 DK 858 GR 174 ES 144 PT 42 EEC 37 264 Hungary 1 000 D 1 170 pieces F 1 367 I 716 BNL 671 UK 840 IRL 35 DK 223 GR 46 ES 89 PT 43 EEC 5 200 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 19 ( 1 ) ( 2 )  ( 3 ) (4) ( 5 ) ( 6 ) ( 7 ) 4 India ( J ) 1 000 D 7 763 'cont'd) pieces F 5 032 1 8 542 BNL 3 304 UK 7 481 IRL 250 DK 915 EL 177 ES 576 PT 157 EEC 34 197 Indonesia 1 000 D 7 351 pieces F 4 403 I 4 007 BNL 6 092 UK 5 232 IRL 124 DK 668 EL 101 ES 818 PT 104 EEC 28 900 Macao ( »)' 1 000 D 3 369 pieces F 3 925 I 446 BNL 1 120 UK 2 704 IRL 35 DK 143 EL 30 ES 69 PT 23 EEC 11 864 9 Malaysia (*) 1 000 E) 1 945 pieces F 1 637 I 861 BNL - 1744 UK 1 418 IRL 63 DK 271 EL 63 ES 142 PT 50 EEC 8 194 Pakistan ( ») 1 000 D 3 894 pieces F 3 346 I 1 308 BNL 2 305 UK 4 701 IRL 81 DK 757 EL 84 ES 320 PT 102 EEC 16398 (') See Appendix . No L 45 / 20 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) ( 6 ) (7 ) 4 Philippi- 1 000 D 3 733 'cont'd) nes.O ) pieces F 4 238 ¢ I 1 376 BNL 1534 UK 2 849 IRL 89 DK 683 EL 96 ES 200 PT 78 EEC 14 876 Poland 0 ) 1 000 D 5 834 pieces F 4 300 I 1 794 BNL 966 UK 2 971 IRL 116 DK 442 EL 130 ES 233 PT 114 EEC 16 900 Romania 0 ) 1 000 D 9 884 pieces F 2 098 I 1 828 BNL 1 482 UK 3 929 IRL 93 DK 550 EL 89 ES 149 PT 51 EEC 20 153 Singapore 0 ) 1 000 D 6 383 pieces F 3 442 I 1 340 BNL 2 018 UK 2 831 IRL 164 DK 636 EL 108 ES 247 PT 87 EEC 17 256 Thailand (&gt;) 1 000 D 6 485 pieces F 4 440 I 1 824 BNL 1 874 UK 5 733 IRL 114 DK 583 EL 138 ES 361 PT 121 EEC 21 673 (*) See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 /21 (D _(2) ^ ( 3 ) (4 ) ( 5 ) ( 6 ) (7 ) 5 6101 10 90 Jerseys , pullovers , slip-overs , waistcoats , Bulgaria 1 000 D 508 6101 20 90 twinsets , cardigans , bed-jackets and jumpers pieces F 234 6101 30 90 (other than jackets and blazers ), anoraks , I 128 windcheaters , waister jackets and the like , BNL 84 6102 10 90 knitted or crocheted UK 181 6102 20 90 ¢ tot 6102 30 90 DK 26 EL 14 6110 10 10 ES 37 6110 10 31 PT 9 6110 10 39 6110 10 91 EEC 1 233 6110 10 99 6110 20 91 6110 20 99 6110 30 91 South Korea 1 000 D 5 364 6H0 30 99 Pieces F 1741 I 1 117 BNL 6 994 UK 11884 IRL 247 DK 465 EL 34 ES 74 PT 22 EEC 27 942 Czecho- 1 000 D 1 261 Slovakia pieces F 1 185 I 893 BNL 381 UK 520 IRL 46 DK 203 EL 85 ES 111 PT 65 EEC 4 750 Hong Kong 1 000 D 11 318 pieces F 1 091 I 884 BNL 2 293 UK 11 725 IRL 72 DK 778 - EL 117 ES 68 PT 20 EEC 28 366 Hungary 1 000 D 958 pieces F 1 299 I 580 BNL 342 UK 545 IRL 39 DK 136 EL 44 ES 74 PT 33 EEC 4 050 No L 45 /22 Official Journal of the European Communities 20 . 2 . 92 (?) "(2) ( 3 ) ( 4 ) ( 5 ) (6 ) (7 ) 5 India 1 000 D 4 016 (cont'd) pieces F 3 915 I 2 061 BNL 3 296 UK 7 098 IRL 70 DK 442 EL 87 ES 448 PT 87 EEC 21 520 Indonesia ¢ 1 000 D 4 727 pieces F 2 914 I 942 BNL 6 349 UK 4 408 IRL 49 DK 854 EL 80 ES 265 PT 79 EEC 20 667 Macao 1 000 D 4 213 pieces F 2 358 I 512 BNL 776 UK 2 149 IRL 29 DK 461 EL 24 ES 51 PT 282 EEC 10 855 Malaysia 1 000 D 862 pieces F 1 048 I 397 BNL 372 UK 973 IRL 27 DK 131 EL 34 ES 97 PT 29 EEC 3 970 Pakistan 1 000 D 1 592 pieces F 766 I 648 BNL 279 UK 574 IRL 38 DK 132 EL 57 ES 131 PT 37 EEC 4 254 20 . 2 . 92 Official Journal of the European Communities No L 45 / 23 ( 1 ). (2 ) ' (3 ) (4 ) (5 ) ( 6 ) (7 ) 5 Philippines 1 000 D 2 207 (cont'd) pieces F 1 243 I 669 BNL 736 UK 1 369 IRL 58 DK 452 EL 49 ES 134 PT 41 EEC 6 958 Poland 1 000 D 1 197 pieces F 1 551 I 820 BNL 616 UK 1 173 IRL 57 DK 201 EL 78 ES 136 PT 71 EEC 5 900 Romania 1 000 D 5 764 pieces F 1 938 I 2 083 BNL ' 822 UK 1736 IRL 66 DK 214 EL 57 ES 106 PT 33 EEC 12 819 Singapore 1 000 D 3 255 pieces F 1 547 I 945 BNL 1213 UK 2 383 IRL 88 DK . 225 ~ EL 62 ES . 184 PT 55 EEC 9 957 Thailand 1 000 D 4 054 pieces F 2 923 I 1 251 , BNL 1 236 UK 4791 IRL 146 DK 634 , EL 79 ES 180 PT 54 EEC 15 348 No L 45 / 24 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) (6 ) (7) 6 6203 41 10 Men's or boy's woven breeches , shorts other Brazil ( J ) 1 000 D 6203 41 90 than swimwear and trousers ( including slacks); pieces F 6203 42 31 women's or girls' woven trousers and slacks , of I 6203 42 33 wool , of cotton or of man-made fibres; lower BNL 6203 42 35 parts of tracksuits with lining , other than UK 6203 42 90 category 16 or 29 , of cotton or of man-made IRL 6203 43 19 fibres DK ' 6203 43 90 EL 6203 49 19 ES 6203 49 50 PT 6204 61 10 EEC 6204 62 31 - 6204 62 33 6204 62 39 Bulgaria 1 000 D 325 6204 63 18 pieces F 74 6204 69 18 I 77 BNL 30 6211 32 42 * UK 51 6211 33 42 IRL 2 6211 42 42 DK 11 6211 43 42 EL 8 ES 30 PT 5 EEC 613 South 1 000 D 1 524 Korea ( } ) pieces F 280 I 448 BNL 1 015 UK 1 438 IRL 67 DK 260 EL 22 ES 41 PT 13 EEC 5 108 Czecho- 1 000 D 972 Slovakia (*) pieces F 695 I 653 BNL 278 UK 464 IRL 37 DK 70 EL 63 ES 221 PT 47 EEC 3 500 Hong 1 000 D 21 146 KongO ) pieces F 1609 I 1 428 BNL 3 313 UK 23 372 IRL 116 DK 2 519 EL 216 ES 133 PT 46 EEC 53 898 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 /25 ( 1 ) ( 2 ) (3 ) ( 4 ) ( 5 ) (6 ) ( 7) 6 Hungary ( 1 ) 1 000 D 572 (cont'd) pieces F 472 I 439 BNL 300 UK 313 IRL 23 DK 65 EL 44 ES 137 PT 35 EEC 2 400 India 0 ) 1 000 D 1496 pieces F 897 I 864 BNL 443 UK 742 IRL 58 DK 160 EL 80 ES 127 PT 34 EEC 4 901 Indonesia (') 1 000 D 1967 pieces F 1 273 I 1 029 BNL 1 144 UK 1 266 IRL 56 DK 204 EL 107 ES 186 PT 48 EEC 7 280 Macao 1 000 D 5 419 pieces F 2 818 I 1 110 BNL 1 252 UK, 530 IRL 31 DK 54 EL 22 ES 60 PT 40 EEC 11 336 Malaysia 0 ) 1 000 D 1 905 pieces F 849 I 563 BNL 1 076 UK 516 IRL 30 DK 198 EL 42 ES 137 PT 36 EEC 5 352 (') See Appendix . No L 45 / 26 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2) 1 ( 3 ) (4 ) (5 ) ( 6 ) ( 7 ) 6 Philippi- 1 000 D 2 477 (cont'd) nes (') pieces F 763 I 511 BNL 958 UK 111 IRL 34 DK 134 EL 65 . ES 148 PT 40 EEC 5 907 Poland (0 1 000 D 851 pieces F 706 I 675 BNL 386 UK 476 IRL 32 DK 63 1 EL 56 * ES 211 - PT 44 EEC 3 500 Romania 1 000 ^ D 740 pieces F 1 166 I 2 088 BNL 428 UK 427 IRL 23 DK 35 EL 23 ES 54 PT 18 EEC 5 002 Singapore ( J ) 1 000 D 3 167 pieces F 1 799 I 1060 BNL 1 902 UK 1 337 IRL 60 DK 284 EL 71 ES 192 PT 58 EEC 9 930 Sri Lanka ( ») 1 000 D 1 559 pieces F 721 I 669 BNL 455 UK 998 IRL 42 DK 153 EL 49 ES 156 PT 39 EEC 4 841 (*) See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 /27 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) (6 ) (7 ) 6 Thailand 1 000 D 1 800 (cont'd) pieces F 526 I 398 BNL 718 UK 424 IRL 29 DK 250 EL 31 ES 118 PT 29 EEC 4 323 7 6106 10 00 Women's ,or girls' blouses , shirts and Bulgaria 1 000 D 180 6106 20 00 shirt-blouses , whether or no knitted or pieces F 150 6106 90 10 crocheted , of wool , cotton or man-made I 77 fibres BNL 39 6206 20 00 UK 51 6206 30 00 IRL 3 6206 40 00 DK 9 EL 7 ES 17 PT 4 EEC 537 South Korea 1 000 D 2 499 pieces F 591 I 451 BNL 1 689 UK 3 032 IRL 23 DK 237 EL 19 ES 35 PT 9 EEC 8 585 Czecho- 1 000 D 328 Slovakia pieces F 443 I 339 BNL 117 UK 187 IRL 18 DK 48 EL 25 ES 75 PT 20 EEC 1 600 Hong Kong 1 000 D 18 122 pieces F 1 119 I 1 013 BNL 2 661 UK 7 711 IRL 49 DK 663 EL 50 ES 112 PT 23 EEC 31 523 No L 45 / 28 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) ( 6 ) (7 ) 7 Hungary 1 000 D 366 (cont 'd) pieces F 371 I 302 BNL 89 UK 198 IRL 12 DK 65 EL 30 ES 52 PT 15 EEC 1 500 India 1 000 D 15 867 pieces F 6 184 I 3 600 BNL . 5 328 UK 14 027 IRL 196 DK 1 044 EL 191 ES 473 PT 106 EEC 47 016 Indonesia 1 000 D 1 482 pieces F 1 117 I 663 BNL 833 UK 894 IRL 54 DK 283 EL 70 ES 139 PT 33 EEC 5 568 Macao 1 000 D 833 pieces F 1 702 I 289 BNL 346 UK 1 043 IRL 6 DK 161 EL 15 ES 28 PT 7 EEC 4 430 Pakistan 1 000 F 1 253 pieces IRL 107 ES 267 Philippines 1 000 D 1 458 pieces F 845 I 410 BNL 331 UK 730 IRL 23 DK 103 EL 24 ES 72 PT 16 EEC 4 012 20 . 2 . 92 Official Journal of the European Communities No L 45 / 29 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) (7 ) 7 Romania 1 000 D 191 (cont'd) pieces F 429 I 74 BNL 30 UK 61 IRL DK 23 EL 7 ES 20 PT 3 EEC 838 Singapore 1 000 D 2 831 pieces F 1 919 I 748 BNL 692 UK 1 830 IRL 67 DK 364 EL 54 ES 150 PT 32 EEC 8 687 Sri Lanka 1 000 D 2 222 pieces F 1 273 I 1 401 BNL 685 UK . 1592 IRL 101 DK 246 EL 59 ES 135 PT 35 EEC 7 749 Thailand 1 000 D 1 532 pieces F 727 I 1 515 BNL 494 UK 521 IRL 28 DK 215 EL 34 ES 111 PT 21 EEC 5 198 8 6205 10 00 Men's or boys' shirts , other than knitted or Bulgaria 1 000 D 2 054 6205 20 00 crocheted , of wool , cotton or man-made pieces F 400 6205 30 00 fibres I 263 BNL 137 UK 196 IRL 22 DK 125 EL 20 ES 56 PT 15 EEC 3 288 No L 45 / 30 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2 ) ( 3 ) (4) ( 5 ) ( 6 ) (7 ) 8 South Korea 1 000 D 17 060 (cont'd) pieces F 811 I 1 413 BNL 6 471 UK 2 939 IRL 83 DK 184 EL 58 ES 228 PT 27 EEC 29 274 Czecho- 1 000 D 1 632 Slovakia pieces F 1 135 I 1 167 BNL 459 UK 851 IRL 76 DK 135 EL 108 ES 363 PT 74 EEC 6 000 Hong Kong 1 000 D 19 424 pieces F 1 100 I 1 855 BNL 3 257 UK 20 648 IRL 82 DK 1 820 EL 66 ES * 172 PT 34 EEC 48 458 Hungary 1 000 D 619 pieces F 359 I 300 BNL 146 UK 393 IRL 15 DK 35 EL 30 ES 79 PT 24 EEC 2 000 India . 1 000 D 10 335 pieces F 2 417 I 4 864  . BNL 3 454 UK 9 928 IRL 274 DK 696 EL 144 ES 483 PT 100 EEC 32 695 ZO . 2 . 92 Official Journal of the European Communities No L 45 / 31 (!) U) ( 3 ) (4 ) (5 ) ( 6 ) ( 7) 8 Indonesia 1 000 D 2 913 (cont'd) ' pieces F 1 476 I 1 436 BNL 876 UK 1 542 IRL 76 DK 193 EL 109 ES 248 . PT 60 EEC 8 929 Macao 1 000 D 754 pieces F 2 382 I 837 BNL 289 UK 1 483 IRL 16 DK 784 EL 21 ES 59 PT 14 EEC 6 639 Malaysia 1 000 D 1 565 pieces F 1 989 I 352 BNL 297 UK 430 IRL 22 DK 491 EL 33 ES 129 PT 29 EEC 5 337 Pakistan 1 000 D 952 pieces F 320 I 670 BNL 465 UK 1 352 IRL 51 DK 68 EL 40 ES 118 PT 26 EEC 4 062 Philippines 1 000 D 1 910 pieces F 909 I 618 BNL 582 UK 546 IRL 58 DK 117 EL 30 ES 112 PT 27 EEC 4 909 No L 45 / 32 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 )' ( 3 ) (4) ( 5 ) (6 ) (7) 8 Poland 1 000 D 1 126 (cont'd) pieces F 369 I 328 BNL 217 UK 710 IRL 23 DK 44 EL 34 ES 121 PT 28 EEC 3 000 Romania 1 000 D 3 796 pieces F 915 I 875 BNL 369 UK 922 IRL 32 DK 212 EL 33 ES 77 PT 19 EEC 7 250 Singapore 1 000 D 1 687 pieces F 1 448 I 513 BNL 391 UK 1221 IRL 70 DK 476 EL 36 ES 160 PT 31 EEC 6 033 Sri Lanka 1 000 D 2 046 pieces F 777 I 935 BNL 860 UK 1 105 IRL 64 DK 115 EL 59 ES 198 PT 51 EEC 6 210 Thailand 1 000 D 716 pieces F 283 I 498 BNL 346 UK 266 IRL 20 DK 532 EL 23 ES 106 PT 23 EEC 2813 20 . 2 . 92 Official Journal of the European Communities No L 45 / 33 GROUP II A ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 9 5802 11 00 Terry towelling and similar woven terry fabrics Brazil tonnes D 5802 19 00 of cotton ; toilet linen and kitchen linen , other F than knitted or crochested , of terry towelling I 6302 60 00 and woven terry fabrics , of cotton BNL UK IRL DK EL ES PT EEC South Korea tonnes D 387 F 203 I 125 BNL 106 UK 237 DK 36 EL 16 ES 24 PT 3 EEC 1139 Czecho- tonnes D 500 Slovakia F 268 I 72 BNL 155 UK 162 IRL 21 DK 53 EL 23 ES 41 PT 5 EEC 1 300 Hungary tonnes D 264 F 121 I 85 BNL 76 UK 131 IRL 3 DK 63 EL 22 ES 30 PT 5 EEC 800 Pakistan tonnes D 964 F 592 I 483 BNL 343 UK 764 IRL 44 DK 98 EL 57 ES 108 PT 22 EEC 3 475 No L 45 / 34 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 9 Poland tonnes D 707 (cont'd) F 463 I 213 BNL 146 UK 461 IRL 8 DK 112 EL 32 ES 53 PT 15 EEC 2 210 20 6302 21 00 Bed linen , other than knitted or crocheted Brazil tonnes D 6302 22 90 F 6302 29 90 I 6302 31 10 BNL 6302 31 90 UK 6302 32 90 IRL 6302 39 90 DK EL ES PT EEC Czecho- tonnes D 1 629 Slovakia F 169 I 117 BNL 96 UK 195 IRL 12 DK 70 EL 32 ES 64 PT 16 EEC 2 400 Hungary tonnes D 778 F 174 I 276 BNL 111 UK 432 IRL 14 DK 89 EL 26 ES 82 PT 18 EEC 2 000 India tonnes D 3 502 F 1 729 I 930 BNL 1 115 UK 2 310 IRL 52 DK 808 EL 90 ES 264 PT 50 EEC 10 850 20 . 2 . 92 Official Journal of the European Communities No L 45 / 35 J2) ¢ ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7) 20 Macao tonnes D 57 F 10 I 41 BNL 4 UK 17 IRL 1 DK 2 EL 3 ES 11 PT 3 EEC 149 Pakistan tonnes D (*) 4 350 F 1 655 I 1 652 BNL 2 910 UK 3 082 IRL 44 DK 870 * GR 86 ES 443 PT 86 EEC 15 178 Poland tonnes D 1 294 F 288 I 129 BNL 89 UK 272 IRL 6 DK 224 EL 27 ES 57 PT 14 EEC 2 400 Romania tonnes D 358 F 169 I 130 BNL 86 UK 222 IRL 2 DK 60 EL 16 ES 45 PT 10 EEC 1098 Thailand tonnes F 1 906 22 5508 10 11 Yarn of staple or waste synthetic fibres , not put South Korea tonnes D 4 253 5508 10 19 up for retail sale F 2 039 . II 764 5509 11 00 BNL 1 188 5509 12 00 UK 2 510 5509 21 10 IRL 105 5509 21 90 DK 393 5509 22 10 EL 81 5509 22 90 ES 470 5509 31 10 PT 36 5509 31 90 5509 32 10 EEC 12 839 (') See Appendix . No L 45 / 36 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) 22 5509 32 90 Malaysia tonnes D 2 092 (cont'd) 5509 41 10 F 1 208 5509 41 90 I 590 5509 42 10 BNL 698 5509 42 90 UK 1489 5509 51 00 IRL 106 5509 52 10 DK 170 5509 52 90 EL 66 5509 53 00 ES 262 5509 59 00 PT 51 5509 61 10 5509 61 90 EEC 6 732 5509 62 00 ccnaf??n Thailand tonnes D 742 5509 91 10 F 283 5509 91 90 j 4g6 5509 92 00 BNL 207 5509 99 00 UK 463 IRL 16 DK 44 EL 33 ES 147 PT 30 r EEC 2 451 32 5801 10 00 Woven pile fabrics and chenille fabrics ( other South Korea tonnes D 624 5801 21 00 than terry fabrics of cotton and narrow woven F 183 5801 22 00 fabrics ) and tufted textile fabrics , of wool , of I 173 5801 23 00 cotton or of man-made textile fibres BNL 194 5801 24 00 UK 314 5801 25 00 IRL 14 5801 26 00 DK 460 5801 31 00 EL 38 5801 32 00 ES 24 5801 33 00 - PT 2 5801 34 00 5801 35 00 EEC 2 026 5801 36 00 5802 20 00 Czecho- tonnes D 1115 5802 30 00 Slovakia F 491 I 653 BNL 278 UK 756 IRL 95 DK 287 EL 70 ES 128 PT 27 EEC 3 900 Hong Kong tonnes D 828 F 757 I 513 BNL 351 UK 3 709 IRL 309 DK 100 EL 96 ES 47 PT 13 EEC 6 723 20 . 2 . 92 Official Journal of the European Communities No L 45 / 37 ( 1 ) ( 2) ( 3 ) (4 ) (5 ) ( 6 ) ( 7 ) 39 6302 51 10 Table linen , toilet and kitchen linen , other than Brazil tonnes D 6302 51 90 knitted or crocheted , other than of terry F 6302 53 90 towelling or similar terry fabrics of cotton I ex 6302 59 00 BNL 6302 91 10 UK 6302 91 90 IRL 6302 93 90 DK ex 6302 99 00 EL ES PT EEC Czecho- tonnes D 626 Slovakia F 155 I 128 BNL 138 UK 179 IRL 12 DK 41 EL , 24 ES 36 PT 11 EEC 1 350 Hong Kong tonnes D 315 F 121 I 139 BNL 300 UK 502 IRL 4 DK 37 EL 38 ES 15 PT 4 EEC 1 475 Hungary tonnes D 334 F 156 I 108 BNL 116 UK 269 IRL 5 DK 61 EL 17 ES 29 PT 5 EEC 1 100 India tonnes D 727 F 433 I 364 BNL 239 UK 821 IRL 19 DK 80 EL 39 ES 73 PT 14 EEC 2 809 No L 45 / 38 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7) 39 Macao tonnes D 57 (cont'd) F 28 I 31 BNL 16 UK 36 IRL 1 DK 4 EL 3 ES 11 PT 1 EEC 188 Pakistan tonnes F 937 BNL 936 Romania tonnes F 164 I 547 20 . 2 . 92 Official Journal of the European Communities No L 45 / 39 GROUP II B (!) U) (3 ) (4) (5 ) ( 6 ) ( 7) 12 6115 12 00 Panty-hose and tights , stockings , under- South Korea 1 000 D 56 836 6115 19 10 stockings , socks , ankle-socks , sockettes and pairs F 16 103 6115 19 90 the like , knitted or crocheted , rubberized: I 16 603 6115 20 11 other than for babies , including stockings for BNL 16 987 6115 20 90 varicose veins , other than products of UK 17 909 6115 91 00 category 70 IRL 550 6115 92 00 DK 2 454 6115 93 10 EL 444 6115 93 30 ES 1796 6115 93 99 PT 207 6115 99 00 EEC 129 889 Czecho- 1 000 D 7 913 Slovakia pairs F 7 866 I 1 146 BNL 2 219 UK 1 533 IRL 75 DK 1257 EL 275 ES 479 . PT 237 EEC 23 000 Hong Kong 1 000 D 3 393 pairs F 1 969 I 844 BNL 1 139 UK 1 347 IRL 55 DK 2 501 EL 108 ES 523 PT 115 EEC 11 994 Hungary 1 000 D 6 305 pairs F 2 460 I 1 175 BNL 2 019 UK 1 449 IRL 68 DK 1 465 EL 215 ES 673 PT 171 EEC 16 000 Poland 1 000 D 7 496 pairs F 4 491 I 2 546 BNL 905 UK 1 718 IRL 81 DK 1 246 EL 152 ES 716 . PT 149 EEC 19 500 No L 45 /40 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) (3 )_ (4) ( 5 ) ( 6 ) (7) 12 Romania 1 000 D 11 971 cont'd) ' pairs F 6 955 I 8 619 BNL 5 077 UK 4 888 IRL 185 DK 1 719 EL 279 ES 836 PT 166 EEC 40 695 Thailand 1 000 D 5 754 pairs F 2 413 I 1 884 . BNL 1 330 UK 2 944 jIRL 112 DK 368 EL 213 ES 873 PT 162 EEC 16 053 13 6107 11 00 Men's or boys' underpants and briefs , women's Brazil 1 000 ES 6107 1200 or girls' knickers and briefs , knitted or pieces PT 6107 19 00 crocheted , of wool , cotton or man-made fibres South Korea 1 000 D 6108 21 00 pieces F 6108 22 00 I 6108 29 00 BNL UK IRL DK EL ES PT EEC Hong 1 000 D 28 100 Kong (*) pieces F 4 052 I 2 713 BNL 21 637 UK 15 642 IRL 165 DK 8 035 EL 224 ES 516 PT 96 EEC 81 180 Macao 1 000 . D 2 448 pieces F 1 635 I 548 BNL 582 UK 845 IRL 39 DK 187 EL 86 ES 248 PT 47 EEC 6 665 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 /41 ( 1 ) ( 2) ( 3 ) (4 ) (5 ) ( 6 ) ( 7 ) 13 Philippines 1 000 D 4 188 (cont 'd) pieces F 1 994 I 1 560 BNL 1 222 UK 2 937 IRL 110 DK 331 EL 180 ES 754 PT 164 EEC 13 440 Romania 1 000 D 8 030 pieces F 2 349 I 1 536 BNL 1 518 UK 3 598 IRL 116 DK 595 EL 157 ES 404 PT 75 EEC 18 378 14 6201 11 00 Men's or boys' woven overcoats , raincoats and Bulgaria 1 000 D 95 ex 6201 12 10 other coats , cloaks and capes , of wool , of pieces F 40 ex 6201 12 90 cotton or of man-made textile fibres- (other I 35 ex 6201 13 10 than parkas ) (of category 21 ) BNL 24 ex 6201 13 90 UK 50 IRL 3 6210 20 00 DK 8 EL 3 ES 15 PT 2 EEC 277 South Korea 1 000 D ( J ) 2 626 pieces F 546 I 482 BNL 839 UK 1 040 IRL 29 DK 161 GR 41 ES 74 PT 15 EEC 5 853 Poland 1 000 D 416 pieces F 266 I 95 BNL 186 UK 153 IRL 5 DK . 30 EL 8 ES 36 PT 5 EEC 1 200 0 ) See Appendix . No L 45 /42 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7) 14 Romania 1 000 D 257 fcont'd) pieces F 96 I 489 BNL 56 UK 85 IRL 1 DK 12 EL 5 ES 24 PT 3 EEC 1 028 15 6202 11 00 Women's or girls' woven overcoats , raincoats Bulgaria 1 000 D 201 6202 12 10 and other coats , cloaks and capes ; jackets and pieces F 72 ex 6202 12 90 blazers , of wool , of cotton or of man-made I 58 6202 13 10 textile fibres (other than parkas ) (of category BNL 83 ex 6202 13 90 21 ) UK 78 IRL 2 6204 31 00 DK 11 6204 32 90 EL 6 6204 33 90 ES 28 6204 39 19 PT 4 6210 30 00 EEC 543 South Korea 1 000 D (') 2 723 pieces F 698 I 581 BNL 851 UK 2 000 IRL 75 DK 413 GR 55 ES 122 PT 23 EEC 7 541 Czecho- 1 000 D 506 Slovakia pieces F 147 I 122 BNL 184 UK 234 IRL 8 DK 27 EL 14 ES 46 PT 12 EEC 1 300 Hungary 1 000 D 382  pieces F 230 I 183 BNL 131 UK 298 IRL 8 DK 38 EL 21 ES 88 PT 21 EEC 1400 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 /43 ( 1 ) ( 2 ) (3 ) ( 4 ) (5 ) ( 6 ) ( 7 ) , 15 India 1 000 D 1 021 (cont'd) pieces F 616 I 435 BNL 347 UK 876 IRL 24 DK 99 EL 37 ES 122 PT 37 EEC 3 614 Macao 1 000 D 117 pieces F 49 I 50 BNL 1 29 UK 80 IRL 2 DK 8 EL 9 ES 27 PT 4 EEC 375 Philippines 1 000 D 581 pieces F 203 I 190 BNL 157 UK 463 IRL 12 DK 39 EL 21 ES 80 PT 15 EEC 1 761 Poland 1 000 D 983 pieces F 306 I 170 BNL 146 UK 321 IRL 12 DK 58 EL 18 ES 71 PT 15 EEC 2 100 Romania 1 000 D 567 pieces F 212 I 325 BNL 161 UK 215 ¢ IRL 10 DK 25 EL 20 ES 50 PT 10 EEC 1 595 No L 45 /44 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7) 16 6203 11 00 Men's or boys' suits and ensembles , other than South Korea 1 000 D 241 6203 12 00 knitted or crocheted , of wool , of cotton or of pieces F 95 6203 19 10 man-made fibres , excluding ski suits ; men's or I 44 6203 19 30 boys' tracksuits with lining, with an outer shell BNL 180 6203 21 00 of a single identical fabric, of cotton or of UK 291 6203 22 80 man-made fibres IRL 4 6203 23 80 DK 12 6203 29 18 EL 3 ES 16 6211 32 31 PT 1 6211 33 31 ' EEC 887 Czecho- 1 000 D 642 Slovakia pieces F 120 I 59 BNL 181 UK 255 IRL 20 DK 60 EL 34 ES 21 PT 8 EEC 1 400 Hong Kong 1 000 D 1 040 pieces F 246 I 114 BNL 284 UK 483 IRL 6 DK 32 EL 16 ES 25 PT 2 EEC 2 248 Hungary 1 000 D 293 pieces F 149 I 126 BNL 183 UK 243 IRL 8 DK 30 EL 16 ES 40 PT 12 EEC 1 100 Macao 1 000 D 111 pieces F 171 I 21 BNL 36 UK 24 IRL 1 DK 2 EL 3 ES 8 PT 1 EEC 378 20 . 2 . 92 Official Journal of the European Communities No L 45 /45 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) ( 7 ) 16 Poland 1 000 D 727  cont'd) pieces F 185 I 113 BNL 90 UK 266 IRL 5 DK 30 EL 15 ES 60 PT 9 EEC 1500 Philippines 1 000 F 6 pieces Romania 1 000 D 466 pieces F 344 I 719 BNL 97 UK 442 IRL 5 DK 25 EL 13 ES 37 PT 8 EEC 2 156 Thailand 1 000 UK 172 pieces 17 6203 31 00 Men's or boys' jackets and blazers , other than South 1000 D 682 6203 32 90 knitted or crocheted , or wool , of cotton or of Korea 0 ) pieces F 182 6203 33 90 man-made fibres I 140 6203 39 19 BNL 252 UK 1 161 IRL 73 DK 160 EL 15 ES 31 PT 2 EEC 2 698 Czecho- 1 000 D 422 Slovakia pieces F 149 ¢ I 66 BNL 84 UK 322 - IRL 8 DK 46 EL 24 ES 26 PT 3 EEC 1 150 (') See Appendix . No L 45 /46 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) ( 3 ) (4 } ( 5 ) ( 6 ) ( 7) 17 Hungary 1 000 D 228 (cont'd) pieces F 132 I 110 BNL 91 UK 186 IRL 6 DK 23 EL 13 ES 45 PT 6 EEC 840 Romania 1 000 D 326 pieces F 208 I 176 BNL 104 UK 268 IRL 4 DK 24 EL 12 ES 33 PT 5 EEC 1 160 18 6207 11 00 Man's or boys' singlets and other vests , South Korea tonnes D 548 6207 19 00 underpants , briefs , nightshirts , pyjamas , F 152 6207 21 00 bathrobes , dressing gowns and similar articles , I 94 6207 22 00 other than knitted or crocheted BNL 248 6207 29 00 UK 206 6207 91 00 IRL 8 6207 92 00 DK 28 6207 99 00 EL 14 ES 28 6208 11 00 Women's or girls' singlets and other vests , PT 11 6208 19 10 slips , petticoats , briefs , panties , nightdresses , 6208 19 90 pyjamas , n £glig&amp; , bathrobes , dressing gowns EEC 1337 6208 21 00 * and similar articles , other than knitted or 6208 22 00 crocheted  v ^ mc6208 29 00 Hong Kong tonnes D 3 025 6208 91 10 t 492 11 in BNL 744fono o5 Jn UK 1 838 6208 92 90 IRL 3y 6208 99 00 DK 173 GR 44 ES 78 PT 15 EEC 7 100 Macao tonnes D 1 353 F 904 I 323 BNL 328 UK 566 IRL 17 DK 75 EL 22 ES 39 . PT 9 EEC 3 636 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 /47 ( 1 ) ( 2) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7) 18 Philippines tonnes I 267 (cont'd) Romania tonnes BNL 259 19 6213 20 00 Handkerchiefs, other than knitted or Macao tonnes D 173 6213 90 00 crocheted F 125 r I 133 BNL 62 UK 72 IRL 2 DK 10 EL 5 ES 11 PT 1 EEC 594 21 ex 6201 12 10 Parkas ; anoraks , windcheaters , waister jackets South 1 000 D 4 265 ex 6201 12 90 and the like, other than knitted or corcheted , of Korea ( J ) pieces F 1580 ex 6201 13 10 wool , of cotton or man-made fibres; upper I 535 ex 6201 13 90 parts of tracksuits with lining, other than BNL 1 802 6201 91 00 category 16 or 29 , of cotton or of man-made UK 2 926 6201 92 00 fibres IRL 44 6201 93 00 DK 577 EL 61 ex 6202 12 10 ES 222 ex 6202 12 90 PT 28 ex 6202 13 10 ex 6202 13 90 EEC 12 040 6202 91 00 6202 92 00 6202 93 00 Hong 1 000 D 7 595 6211 32 41 Kong (') pieces F 816 6211 33 41 I 650 6211 42 41 BNL 1 493 6211 43 41 UK 5 149 IRL 45 DK 835 EL 64 ES 167 PT 32 EEC 16 846 Macao ( ») 1 000 D 143 pieces F 195 I 34 BNL 36 UK 72 IRL 1 DK 8 EL 12 ES 32 PT 8 EEC 541 ( ! ) See Appendix . No L 45 /48 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) (6 ) (7 ) 21 Philippi- 1 000 D 1 874 (cont'd) nes ( 1 ) pieces F 778  - ¢ ¢ I 424 BNL 468 UK 1 023 IRL 39 DK 138 EL 45 ES 238 PT 47 EEC 5 074 Romania 1 000 I 1 071 pieces Sri Lanka (&gt;) 1 000 D 1 516 pieces F 859 I 506 BNL 592 UK 1 096 IRL 35 DK 137 EL 64 ES 267 PT 64 EEC 5 136 Thailand 1 000 D 2 323 pieces F 1 060 I 726 BNL 815 UK 1 199 IRL 52 DK 194 EL 68 ES 285 PT 56 EEC 6 778 24 6107 21 00 Men's or boys' nightshirts , pyjamas;, South Korea 1 000 D 1019 6107 22 00 bathrobes , dressing gowns and similar articles , pieces F 1 221 6107 29 00 knitted or crocheted I 437 6107 91 00 BNL 398 6107 92 00 UK 686 ex 6107 99 00 IRL 34 DK 95 6108 31 10 Women's or girls' nightdresses , pyjamas , EL 20 6108 31 90 negliges , bathrobes , dressing gowns and ES 74 6108 32 11 similar articles , knitted or crocheted PT 14 6108 32 19 6108 32 90 EEC 3 998 6108 39 00 6108 91 00 Czecho- 1 000 D 1713 6108 92 00 Slovakia (') pieces F 695 6108 99 10 I 216 BNL 1 241 UK 357 IRL 29 DK 98 EL 38 ES 90 PT 23 EEC 4 500 (*) See Appendix . 20. 2 . 92 Official Journal of the European Communities No L 45 /49 (!) U) ; ( 3 )^ (4 ) (5 ) (6 ) ( 7 ) 24 Hong Kong 1 000 D 2 126 (cont'd) pieces F 875 I 443 BNL 2 159 UK 1 986 IRL 31 DK 362 EL 49 ES 119 PT 24 EEC 8 174 Hungary ( ») 1 000 D 1 198 pieces F 622 I 542 BNL 379 UK 813 IRL 30 DK 105 EL 64 ES 112 PT 35 EEC 3 900 Macao ( ] ) 1 000 D 633 pieces F 394 I 127 BNL 165 UK 249 IRL 10 DK 35 EL 20 ES 50 PT 14 EEC 1 697 Poland 0 ) 1 000 D 1797 pieces F 1 176 I 422 BNL 327 UK 861 IRL 33 DK 216 EL 57 ES 170 PT 41 EEC 5 100 Romania 1 000 D 2 736 pieces F 1 113 I 620 BNL 1 318 UK 1026 IRL 47 DK 164 EL 70 ES 185 PT 38 EEC 7 317 (') Sec Appendix . No L 45 / 50 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ' (2 ) ( 3)_ (4) ( 5 ) (6 ) (7) 24 Thailand ( ») 1 000 D 1499 fcont'd} pieces F 536 I 278 BNL 333 UK 604 IRL 24 DK 94 EL 45 ES 147 PT 36 EEC 3 596 26 6104 41 00 Women's or girls' dresses , ofwool , of cotton or South Korea 1 000 D 1037 6104 42 00 man-made fibres pieces F 384 6104 43 00 ' I 229 6104 44 00 BNL 334 UK 508 6204 41 00 IRL 20 6204 42 00 DK 153 6204 43 00 EL 14 6204 44 00 ES 38 PT 8 EEC 2 725 Czecho- 1 000 D 1 053 Slovakia pieces F 224 I 59 BNL 62 UK 87 IRL 12 DK 19 EL 22 ES 37 PT 25 EEC 1 600 Hong Kong 1 000 D 4 201 pieces F 630 I 490 BNL 1 184 UK 3046 IRL 32 DK 219 EL 32 ES 87 PT 17 EEC 9 938 India 1 000 D 2 911 pieces F 2 110 I 1 410 BNL 1 204 UK 2 509 IRL 58 DK 295 EL 101 ES 274 PT 56 EEC 10 928 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 51 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) ( 7) , 26 Macao 1 000 D 293 (cont'd) pieces F 255 I 101 BNL 103 UK 167 IRL 6 DK 14 EL 13 ES 44 PT 8 EEC 1 004 Pakistan 1 000 D 1 688 pieces F 3 186 I 788 BNL 554 UK 3 954 IRL 41 DK 153 EL 94 ES 548 PT 94 EEC 11 100 Philippines 1 000 D 815 pieces F 327 I 245 BNL 187 UK 450 IRL 19 DK 54 EL 30 ES 119 PT 30 EEC 2 276 Poland 1 000 D 1 321 pieces F 691 I 563 BNL 412 UK 623 IRL 21 DK 65 EL 53 ES 165 PT 36 EEC 3 950 Romania 1 000 D 268 pieces F 147 ^ ' I 106 BNL 317 UK 189 IRL 4 DK 17 EL 14 ES 62 PT 13 EEC 1 137 No L 45 / 52 20 . 2 . 92Official Journal of the European Communities ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) ( 7) 26 Thailand 1 000 D 1 145 (cont'd) pieces F -580 I 477 BNL 477 UK 728 IRL 28 DK 216 EL 42 ES 214 PT 42 EEC 3 949 27 6104 5100 Women's or girls' skirts , including divided South Korea 1 000 D 595 6104 52 00 skirts pieces F 121 6104 53 00 I 105 6104 59 00 BNL 433 UK 148 6204 51 00 IRL 10 6204 52 00 DK 116 6204 53 00 EL 17 6204 59 10 ES 34 PT 4 EEC 1 583 Hong Kong 1 000 D 4 394 pieces F 686 I 626 BNL 1 101 UK 2 421 IRL 45 DK 280 EL 55 ES 128 PT 22 EEC 9 758 India 1 000 D 2 717 pieces F 1 802 r I 1 287 BNL 1 016 UK 2 247 IRL 64 DK 312 EL 105 ES 301 PT 105 EEC 9 956 Macao 1 000 D 781 pieces F 348 I 106 BNL 350 UK 454 IRL 5 DK 117 EL 17 ES 36 PT 5 EEC 2 219 No L 45 / 5320 . 2 . 92 Official Journal of the European Communities ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) (7 ) 28 6103 41 10 Trousers , bib and brace overalls , breeches and South Korea 1 000 D 217 6103 41 90 shorts (other than swimwear), knitted or pieces F 83 6103 42 10 crocheted , of wool , of cotton or man-made I 54 6103 42 90 fibres BNL 74 6103 43 10 UK 143 6103 43 90 IRL 4 6103 49 10 DK 15 6103 49 91 EL 3 ES 14 6104 61 10 PT 2 6104 61 90 6104 62 10 EEC 609 6104 62 90 6104 63 10 6104 63 90 Hong 1 000 UK 1 157 6104 69 10 - Kong (*) pieces 6104 69 91 Macao 1 000 UK 137 pieces Romania 1 000 BNL 243 pieces UK 191 29 6204 11 00 Women's or girls' suits and ensembles , other South 1000 D 122 6204 12 00 than knitted or crocheted , ofwool , of cotton or Korea ( 1 ) pieces F 41 6204 13 00 man-made fibres , excluding ski suits ; women's I 36 6204 19 10 or girls' tracksuits with lining , with an outer BNL 50 6204 21 00 shell of a single identical fabric, of cotton or of UK 174 6204 22 80 man-made fibres IRL 5 6204 23 80 DK 16 6204 29 18 EL 3 ES 14 6211 42 31 PT 2 6211 43 31 EEC 463 Hong Kong 1 000 D 1 135 pieces F 189 I 140 BNL 267 UK 716 IRL 10 DK 46 EL 18 ES 28 PT 8 EEC 2 557 India 1 000 D 1 861 pieces F 971 I 778 BNL 515 UK 1 402 IRL 46 DK 155 EL 61 ES 147 PT 51 EEC 5 987 ( l ) See Appendix. No L 45 / 54 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) (6 ) (7 ) 29 Macao 1 000 F 256 (cont 'd) pieces Romania 1 000 F 107 pieces I 107 Thailand 1 000 UK 241 pieces 31 6212 10 00 Brassieres , woven , knitted or crocheted South Korea 1 000 D 2 290 pieces F 1 070 I 357 BNL 602 UK 833 IRL 23 DK 78 EL 36 ES 112 PT 23 EEC 5 424 Hong Kong 1 000 D 6 866 pieces F 2 688 I 1 128 BNL 3 245 UK 3 759 IRL 72 DK 942 EL 117 ES ' 440 PT 52 EEC 19 309 Macao 1 000 D 2 751 pieces F 1 022 I 401 BNL 489 UK 1 395 IRL 24 DK 143 EL 47 ES 134 PT 27 EEC 6 433 Philippines 1 000 D 2 828 pieces F 1 576 I 969 BNL 802 UK 2 184 IRL 68 DK 238 EL 99 - ES 377 PT 76 EEC 9 217 20 . 2 . 92 Official Journal of the European Communities No L 45 / 55 (D (2&gt; __(3 ) (4 ) (5 ) (6 ) ( 7 ) 68 6111 10 90 Babies' garments and clothing accessories , South Korea tonnes D 300 6111 20 90 excluding babies' gloves , mittens and mitts of F 198 6111 30 90 categories 10 and 87 , and woven babies' I 122 ex 6111 90 00 stockings , socks and sockettes of category BNL 131 88 UK 223 ex 6209 10 00 IRL 8 ex 6209 20 00 DK 13 ex 6209 30 00 EL 8 ex 6209 90 00 ES 26 PT 7 EEC 1 036 Hong tonnes D 695 Kong ( 1 ) F 341 I 215 BNL 272 UK 769 IRL N 22 DK 75 EL 27 ES 58 PT 11 EEC 2 485 Macao tonnes F 357 UK 535 ^ IRL 24 Philippines tonnes F 141 UK 428 IRL 41 Romania tonnes D 219 . F 122 I 98 BNL . 71 UK 155 IRL 5 DK 22 EL 12 ES 55 PT 12 EEC 771 73 611211 00 Track suits of knitted or crocheted fabric , of Bulgaria 1 000 D 1 027 6112 12 00 wool , of cotton or of man-made textile pieces F 164 6112 19 00 fibres I 141 BNL 156 UK 217 IRL 10 DK 27 EL 15 ES 78 PT 15 EEC 1850 (') See Appendix . No L 45 / 56 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2) ( 3 ) ( 4 ) (5 ) (6 ) ( 7 ) 73 South Korea 1 000 D 324 'cont'd) pieces F 85 I 67 BNL 74 UK 176 IRL 4 DK 16 EL 8 ES 24 PT 2 EEC 780 Hong 1 000 D 820 Kong ( 1 ) pieces F 148 I 115 BNL 215 UK 559 IRL 13 DK 49 EL 17 ES 30 PT 8 EEC 1 974 Hungary {*) 1 000 D 559 pieces F 296 I 284 BNL 202 UK 447 IRL 12 DK 53 EL 32 ES 101 PT 14 EEC 2 000 Macao i 1 ) 1 000 D 464 pieces F 165 I 67 BNL 47 UK 204 IRL 4 DK 104 EL 9 ES 22 PT 3 EEC 1 089 Philippines 1 000 D 2 475 pieces F 1 900 I 430 BNL 1 965 UK 2 121 IRL 65 DK 289 EL 48 ES 239 PT 48 EEC 9 580 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 57 ( 1 ) (2) ( 3 ) (4 ) (5 ) ( 6 ) ( 7 ) 73 Romania 0 ) 1 000 D 684 (cont'd) pieces F 191 I 232 BNL 163 UK 235 IRL 10 DK 42 EL 13 ES 38 PT 9 EEC 1 617 Thailand 1 000 D 606 pieces F 280 I 292 BNL 326 UK 483 IRL 22 DK 178 EL 35 ES 65 PT 15 EEC 2 302 76 6203 22 10 Men's or boys' industrial or occupational Bulgaria 1 000 D 1 019 6203 23 10 clothing , other than knitted or crocheted ; pieces F 290 6203 29 11 I 182 6203 32 10 Women's or girls' aprons , smock-overalls and BNL 118 6203 33 10 other industrial or occupational clothing , UK 275 6203 39 11 other than knitted or crocheted IRL 15 6203 42 11 DK 47 6203 42 51 EL 57 6203 43 11 ES 49 6203 43 31 PT 11 6203 49 11 6203 49 31 EEC 2 063 6204 22 10 6204 23 10 . , 1 .Q.&lt;904 to 1 1 Czecho- tonnes D 1 49 /iloJzlo f SE5J? 2846204 39 11 IT  snc 62046211 im 26 6204 62 51 93 6204 63 11 p. *6204 63 31 IT " ' 6204 69 11 ri " 6204 69 31 PT 26 6211 32 10 EEC 3 500 6211 33 10 6211 4210 6211 43 10 Macao tonnes UK 425 IRL 12 (') See Appendix . No L 45 / 58 Official Journal of the European Communities , 20 . 2 . 92 ' d ) ( 2 ) (3 ) . (4 ) (5 ) ( 6 ) J (7 ) 77 ex 6211 20 00 Ski suits , other than knitted or crocheted South Korea tonnes D 709 F 294 I 52 BNL 164 UK 322 IRL 3 DK 165 EL 7 ES 26 PT 7 EEC 1 749 Hong Kong tonnes D 256 F 51 I 42 BNL 63 UK 173 IRL 3 DK 28 ' EL 3 ES 6 PT 1 EEC 626 78 6203 41 30 Garments , other than knitted or crocheted , South Korea tonnes D 1 226 6203 42 59 excluding garments of categories 6 , 7 , 8 , 14 , F 688 6203 43 39 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and I 279 6203 49 39 77 BNL 712 UK 1 987 ' 6204 61 80 IRL 25 6204 61 90 DK 128 6204 62 59 EL 42 6204 62 90 ES 74 6204 63 39 ¢ * PT 14 6204 63 90 6204 69 39 EEC 5 175 6204 69 50 6210 40 00 Hong Kong tonnes D 3 537 6210 50 00 F 760 I 617 6211 31 00 BNL 882 6211 3290 UK 2 381 6211 33 90 IRL 65 6211 41 00 DK 412 6211 42 90 EL 74 6211 43 90 ES 84 PT 18 EEC 8 830 Macao tonnes D 453 F 330 I 102 BNL 153 UK 212 IRL 8 DK 50 EL 17 ES 26 PT 3 EEC 1354 20 . 2 . 92 Official Journal of the European Communities No L 45 / 59 (!) ( 2 ) (3 ) (4 ) (5 ) (6 ) ( 7 ) 78 Romania tonnes D 121 fcont 'd) p 64 I 51 BNL 42 UK 79 " IRL 2 DK 10 EL 8 ES 26 PT 5 EEC 408 83 6101 10 10 Overcoats , jackets , blazers and other South Korea tonnes D 85 6101 20 10 garments , including ski suits , knitted or F 11 610130 10 crocheted , excluding garments of categories 4 , I 16 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 and BNL 8 6102 10 10 75 UK 164 6102 20 10 IRL 6102 30 10 DK 1 EL 5 6103 31 00 ES 13 6103 32 00 PT 2 6103 33 00 ex 6103 39 00 EEC 305 6104 31 00 6104 32 00 Hong Kong tonnes D 93 6104 33 00 F 33 ex 6104 39 00 j 26 BNL 33 ex 6112 20 00 UK 158 IRL 1 6113 00 90 DK 6 EL 2 6114 10 00 ES 7 6114 20 00 PT j 6114 30 00 EEC 360 Macao tonnes D 90 F 84 I 23 BNL 36 UK 38 IRL 4 DK 12 EL 3 ES 14 PT 2 EEC 306 No L 45 / 60 Official Journal of the European Communities 20 . 2 . 92 GROUP III A ( 1 ) ( 2 ) (3T (4 ) ( 5 ) (6 ) (7) 33 5407 20 11 Woven fabrics of synthetic filament yarn South Korea tonnes D 1 314 obtained from strip or the like or polyethylene F 496 6305 31 91 or polypropylene , less than 3 m wide ; Sacks I 420 6305 31 99 and bags , of a kind used for the packing of BNL 1 714 goods , not knitted or crocheted , obtained from UK 894 strip or the like IRL 36 DK 139 EL 175 ES 110 PT 22 EEC 5 320 35 5407 10 00 Woven fabrics of synthetic fibres (continuous), South Korea tonnes D 1128 5407 20 90 other than those for tyres of category 114 F 658 5407 30 00 I 556 5407 41 00 BNL 443 5407 42 10 UK 1478 5407 42 90 IRL 80 5407 43 00 DK 113 5407 44 10 EL 179 5407 44 90 ES 127 5407 51 00 . PT 23 5407 52 00 5407 53 10 EEC 4 785 5407 53 90 5407 54 00 Indonesia tonnes ES 2 438 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 5408 10 00 Woven fabrics of continuous artificial fibres Czecho- tonnes D 584 5408 21 00 other than those for tyres of category 114 Slovakia F 256 5408 22 10 I 123 5408 22 90 BNL 164 5408 23 10 UK 289 5408 23 90 IRL 12 5408 24 00 DK 48 5408 31 00 EL 40 5408 32 00 ES 122 5408 33 00 PT 12 5408 34 00 EEC 1 650 20 . 2 . 92 Official Journal of the European Communities No L 45 / 61 ( 1 ) ( 2) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7) 36 ex 5811 00 00 ' Poland tonnes D 1068 (cont'd) ' F 634 ex 5905 00 70 I 459 BNL 319 UK 668 IRL 29 DK 104 EL 76 ES 110 PT 33 EEC 3 500 Romania tonnes D 167 F 164 I 66 BNL 48 UK 111 IRL 2 DK 15 EL 8 ES 20 PT 3 EEC 604 South Korea tonnes F 375 I 467 37 5516 11 00 Woven fabrics of artificial staple fibres Bulgaria tonnes I 785 5516 12 00 5516 13 00 5516 14 00 South Korea tonnes D 1 102 5516 21 00 F 767 5516 22 00 I , 2004 5516 23 10 , BNL 276 5516 23 90 UK 820 5516 24 00 IRL 27 5516 31 00 DK 340 5516 32 00 EL 53 5516 33 00 ES 144 5516 34 00 PT 29 5516 41 00 5516 42 00 EEC 5 562 5516 43 00 5516 44 00 5516 91 00 Romania tonnes D 1 385 5516 92 00 F 720 5516 93 00 I 568 5516 94 00 BNL 411 UK 819 5803 90 50 IRL 20 DK 118 ex 5905 00 70 EL 65 ES 217 PT 53 EEC 4 376 Thailand tonnes I 4 488 No L 45 / 62 Official Journal of the European Communities ; 20 . 2 . 92 (*) W (3 ) ' (4 ) (5 ) ( 6 ) ( 7) 41 5401 10 11 Yarn of synthetic filament (continuous), not South Korea tonnes I 1 371 5401 10 19 put up for retail sale, other than non-textured ES 1931 single yarn untwisted or with a twist of not 5402 10 10 more than 50 turns per metre Romania tonnes D 2 030 5402 10 90 F 635 5402 20 00 I 526 5402 31 10 BNL 373 5402 31 30 UK 806 5402 31 90 IRL 32 5402 32 00 . DK 109 5402 33 10 EL 75 5402 33 90 ES 287 5402 39 10 PT 61 5402 39 90 5402 49 10 EEC 4 934 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 6990 ex 5604 20 00 ex 5604 90 00 46 5105 1000 Carded or combed sheep's or lambs' wool or Argentina tonnes D 4402 5105 21 00 other fine animal hair F 2 838 5105 29 00 1 4 478 5105 30 10 BNL 1 638 5105 30 90 UK 2 913 IRL 104 DK 307 EL 681 . ES 474 PT 98 EEC 17 933 Brazil tonnes D F I BNL UK IRL DK EL ES PT EEC 20. 2 . 92 Official Journal of the European Communities No L 45 / 63 W (3 ) (4 ) ( 5 ) (6 ) ( 7) 50 5111 11 00 Woven fabrics of sheep's or lambs' wool or of South Korea tonnes D 179 5111 19 10 fine animal hair F 103 5111 19 90 I 88 5111 20 00 f BNL 38 511130 10 UK 171 5111 30 30 IRL 3 5111 30 90 DK 14 511190 10 EL 11 5111 90 91 ES 28 5111 90 93 PT 3 5111 90 99 EEC 638 5112 1100 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 55 5506 10 00 Synthetic staple fibres , including waste, carded Romania tonnes D 4 671 5506 20 00 or combed or otherwise processed for F 2 949 5506 30 00 spinning I 2 313 5506 90 10 BNL 1 622 5506 90 91 UK 3 427 5506 90 99 IRL 126 DK 425 EL 277 ES 460 PT 64 EEC 16 334 58 5701 10 10 Carpets , carpeting and rugs , knotted (made up Romania tonnes D 425 5701 10 91 or not ) F 142 5701 10 93 I 153 5701 10 99 BNL 84 5701 90 10 UK 193 5701 90 90 IRL 5 DK 23 EL 9 ES 52 PT 9 EEC 1 095 61 ex 5806 10 00 Narrow woven fabrics , and narrow fabrics Hong Kong tonnes D 506 5806 20 00 (bolduc) consisting of warp without weft F 211 5806 31 10 assembled by means of an adhesive, other than I 277 5806 31 90 labels and similar articles of category 62 BNL 160 5806 32 10 UK 816 5806 32 90 Elastic fabrics and trimmings (not knitted IRL 10 5806 39 00 or crocheted), made from textile materials ¢ DK 31 5806 40 00 assembled from rubber thread EL 17 ES 46 PT 9 EEC 2 083 No L 45 / 64 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) (3 ) (4) (5 ) ( 6 ) (7) 62 5606 00 91 Chenille yarn ( including flock chenille yarn), South Korea tonnes F 848 5606 00 99 gimped yarn (other than metallized yarn and gimped horsehair yarn): 5804 10 11 Tulle and other net fabrics but not including 5804 10 19 woven , knitted or chrocheted fabrics , hand or 5804 10 90 mechanically made lace , in the piece , in strips 5804 21 10 or in motifs 5804 21 90 5804 29 10 5804 29 90 5804 30 00 58071010 Labels , badges and the like of textile materials , 5807 10 90 not embroidered , in the piece , in strips or cut to shape or size , woven 5808 10 00 Braids and ornamental trimmings in the piece ; 5808 90 00 tassels pompons and the like 5810 10 10 Embroidery, in the piece , in strips or in 5810 10 90 motifs 5810 91 10 5810 91 90 5810 92 10 5810 92 90 . 5810 99 10 5810 99 90 20 . 2 . 92 No L 45 / 65Official Journal of the European Communities GROUP III B ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) ( 7 ) 10 6111 10 10 Gloves , mittens and mitts , knitted or South 1 000 D 5 386 611120 10 crocheted Korea (*) pairs F 4 161 6111 30 10 II 690 ex 6111 90 00 BNL 4 747 UK 3 782 6116 10 10 IRL 231 6116 10 90 DK 548 6116 91 00 EL 133 6116 92 00 ES 565 6116 93 00 PT 113 6116 99 00 EEC 21 356 Hong 1 000 D 21 638 Kong (*) pairs F 4 591 I 3 857 BNL 7 494 . UK 43 858 IRL 417 DK 2 204 EL 261 ES 1 307 PT 193 EEC 85 820 Macao (*) 1 000 F 2 268 pairs UK 6 974 Pakistan ( ») 1 000 F 1855 pairs UK 3 481 Philippines 1 000 D 3 965 pairs F 1 688 I 1 416 BNL 1 084 UK 2 157 IRL 96 DK 281 EL 159 ES 760 PT 149 EEC 11 755 Thailand C 1 ) 1 000 D 5 002 pairs F 1 923 I 985 BNL 1 303 UK 2 907 IRL 96 DK 240 EL 182 ES 506 PT 156 EEC 13 300 (') See Appendix . No L 45 / 66 Official Journal of the European Communities 20 . 2 . 92 d ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) ( 7 ) 67 5807 90 90 Knitted or crocheted clothing accessories other South Korea tonnes D 191 than for babies; household linen of all kinds , F 103 6113 00 10 knitted or crocheted ; curtains ( including I 92 drapes ) and interior blinds , curtain or bed BNL 76 6117 10 00 valances and other furnishing articles knitted UK 623 6117 20 00 or crocheted; knitted or crocheted blankets IRL 8 6117 80 10 and travelling-rugs , other knitted or crocheted DK 30 6117 80 90 articles including parts of garments or of EL 16 6117 90 00 clothing accessories ES 30 PT 5 6301 20 10 6301 30 10 EEC 1 174 6301 40 10 6301 90 10 Czecho- tonnes D 456 6302 10 10 Slovakia ( ! ) F 160 6302 10 90 I 111 6302 40 00 BNL 170 UK 347 6303 11 00 IRL 11 6303 12 00 DK 35 6303 19 00 EL 24 ES 72 6304 11 00 PT 14 6304 91 00 EEC 1 400 ex 6305 20 00 6305 31 10 ex 6305 39 00 Hungary tonnes D 470 ex 6305 90 00 F 257 I 208 6307 10 10 BNL 317 6307 90 10 UK 329 IRL 5 DK 46 EL 25 ES 78 PT 15 EEC 1 750 69 6108 11 10 Women's or girls' slips and petticoats , knitted South Korea 1 000 F 2 423 6108 11 90 or crocheted pieces 6108 19 10 6108 19 90 Romania 1 000 F 612 pieces BNL 611 70 6115 11 00 Panty-hose and tights , stockings of synthetic South Korea 1 000 D 2 494 6115 20 19 fibres , measuring per single yarn less than 67 pairs F 475 6115 93 91 decitex (6,7 tex ) I 835 BNL 512 Women's full-length hosiery of synthetic UK 1 141 fibres IRL 37 DK 183 EL 182 ES .598 PT 156 EEC 6 613 ( l ) See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 67 ( 1 ) (2) ( 3 ) (4 ) ¢ ( 5 ) ( 6 ) ( 7 ) 72 6112 31 10 Swimwear , ofwool , of cotton or of man-made Hong 1 000 D 6 131 6112 31 90 fibres Kong.O ) pairs F 1629 6112 39 10 I 1535 6112 39 90 BNL 2 072 6112 4110 UK 3 659 6112 41 90 IRL 114 6112 49 10 DK 622 6112 49 90 EL 97 ES 307 6211 11 00 PT 62 6211 12 00 EEC 16 228 Macao 1 000 F 463 pairs 74 6104 11 00 Women's or girls' knitted or crocheted suits Hong Kong 1 000 D 347 6104 12 00 and ensembles , of wool , of cotton or pieces F 63 6104 13 00 man-made fibres , excluding ski suits I 105 ex 6104 19 00 BNL 111 6104 21 00 UK 326 6104 22 00 IRL 7 6104 23 00 DK 35 ex 6104 29 00 EL 18 ES 30 PT 9 EEC 1 051 Macao ( 2 ) 1 000 F 1068 pieces UK 425 IRL 27 Philippines 1 000 UK 148 pieces Thailand 1 000 UK 28 pieces IRL 32 75 6103 11 06 Men's or boys' knitted or crocheted suits and Macao 1 000 F ( 3 ) 6103 12 00 ensembles , of wool , of cotton or of man-made pieces 6103 19 00 fibres , excluding ski suits 6103 21 00 Thailand 1 000 F 222 6103 22 00 pieces 6103 23 00 6103 29 00 86 6212 20 00 Corsets , corset-belts , suspender belts , braces , South Korea 1 000 D 1918 6212 30 00 suspenders , garters and the like , and parts pieces F 974 6212 90 00 thereof, whether or not knitted or crocheted I 540 BNL 673 UK 1 121 IRL 32 DK 138 EL 67 ES 161 PT 30 EEC 5 654 (') Only applies to knitted swimwear except for Benelux . ( 2 ) See Appendix . ( 3 ) See Category 74. No L 45 / 68 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) ( 6 ) (7) 86 Hong Kong 1 000 UK 948 cont'd) pieces Philippines 1 000 UK 1 165 pieces 90 5607 41 00 Twine , cordage , ropes and cables of synthetic Czecho- tonnes D 2 102 5607 49 11 fibres , plaited or not Slovakia F 320 5607 49 19 I 278 5607 49 90 BNL 260 5607 50 11 UK 306 5607 50 19 IRL 17 5607 50 30 DK 63 5607 50 90 EL 49 ES 87 PT 18 £EC 3 500 Poland tornies D 1 416 F 313 I 1 118 BNL 183 UK 402 IRL 15 DK 51 EL 29 ES 144 PT 29 EEC 3 700 91 6306 21 00 Tents South Korea 1 000 D 226 6306 22 00 pieces F 69 6306 29 00 I 56 BNL 87 UK 140 IRL 2 DK 12 EL 9 ES 36 PT 3 EEC 640 Romania ( J ) tonnes F 602 97 5608 11 11 Nets and netting made of twine , cordage or South tonnes D 218 5608 11 19 rope and made up fishing nets of yarn , twine , Korea ( J ) F 65 5608 11 91 cordage or rope I 113 5608 11 99 BNL 87 5608 19 11 UK 173 5608 19 19 ' IRL 2 5608 19 31 DK 29 5608 19 39 EL 337 5608 19 91 ES 27 5608 19 99 PT 4 5608 90 00 EEC 1 055 (') See Appendix . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 69 ( 1 ) (2 ) ( 3 ) ( 4 ) (5 ) (6 ) ( 7 ) 99 5901 10 00 Textile fabrics coated with gum or amylaceous Romania tonnes D 251 5901 90 00 substances , of a kind used for . the outer covers F 147 of books and the like ; tracing cloth ; prepared I 162 painting canvas ; buckram and similar stiffened BNL 84 textile fabrics of a kind used for hat UK 186 foundations IRL 7 DK 23 5904 10 00 Linoleum , whether or not cut to shape ; floor EL 19 5904 91 10 coverings consisting of a coating or covering ES 67 5904 91 90 applied on a textile backing , whether or not cut PT 14 5904 92 00 to shape ; EEC 960 5906 10 10 Rubberized textile fabrics , not knitted or 5906 10 90 crocheted, excluding those for tyres 5906 99 10 5906 99 90 5907 00 00 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 100 5903 10 10 Textile fabrics impregnated , coated , covered South Korea tonnes UK 2 013 5903 10 90 or laminated with preparations of cellulose ES 602 5903 20 10 derivatives or of other artificial plastic 5903 20 90 materials 5903 90 10 Hungary tonnes D 1 911 5903 90 91 F 1 131 5903 90 99 I 1 018 BNL 701 UK 1 639 IRL 61 DK 140 EL 123 ES 229 PT . 47 EEC 7 000 109 6306 11 00 . Tarpaulins , sails , awnings , and sunblinds Hong Kong tonnes F 341 6306 12 00 6306 19 00 6306 31 00 6306 39 00 110 6306 41 00 Woven pneumatic mattresses Czecho- tonnes D 1024 6306 49 00 Slovakia F 418 I 586 BNL 389 UK 624 IRL 27 DK 90 EL 52 ES 265 PT 25 EEC 3 500 No L 45 /70 Official Journal of the European Communities 20 . 2 . 92 (*) ( 2 ) (3 ) (4) ( 5 ) ( 6 ) ( 7 ) 111 6306 91 00 Camping goods , woven , other than pneumatic South Korea tonnes D 23 6306 99 00 mattresses and tents F 12 I 3 BNL 9 UK 14 IRL DK 17 EL 3 ES 3 PT 1 EEC 85 . 2 . 92 Official Journal of the European Communities No L 45 / 71 GROUP IV - ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) ( 7) 115 5306 10 11 Flax or ramie yarn Poland tonnes D 448 5306 10 19 F 95 5306 10 31 I 104 5306 10 39 BNL 77 5306 10 50 UK 125 5306 10 90 IRL 6 5306 20 11 DK 38 5306 20 19 EL 23 5306 20 90 ES 45 PT 14 5308 90 10 EEC 975 117 5309 11 11 Woven fabrics of flax or of ramie Bulgaria 0 ) tonnes I 41 5309 11 19  , ~ 661Czecho- tonnes D 661 5309 i A 90 « | ¢ p r5309 19 10 slovakia f 5309 19 90 ' 5309 21 10 ?*L *1 530921 90 IRL 1885309 29 10 HI 53 °9 29 90 EL 81 5311 00 10 p^. 5803 90 90 EEC 3 050 5905 00 31 Hungary tonnes D 161 5905 00 39 F 76 I 174 BNL 50 UK 173 IRL 10 DK 136 EL 16 ES 41 PT 13 EEC 850 Poland tonnes D 716 F 345 I 310 BNL 130 UK 406 IRL 16 DK . 292 EL 40 ES 111 PT 34 EEC 2 400 Romania tonnes D 238 F 411 I 125 BNL 83 UK 180 IRL 4 DK 22 EL 5 ES 65 PT 5 EEC 1 138 (') See Appendix. No L 45 /72 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2) - (3 ) (4 ) ( 5 ) (6 ) ( 7 ) 118 6302 29 10 Table linen , toilet linen and kitchen linen of Bulgaria tonnes I ( J ) 6302 39 10 flax or ramie , other than knitted or crocheted Czecho. D 432 9  ¢ 11  ¢ Slovakia F 80 ex 6302 59 00 j 230 6302 92 00 BNL 5Q ex 6302 99 00 IRL 5 DK 20 EL 8 ES 39 PT 27 EEC 1 050 Poland tonnes D 557 F 355 I 282 BNL 114 UK 312 IRL 12 DK 39 EL 24 ES 84 PT 21 EEC ' 1 800 Romania tonnes D 228 F 81 I 69 BNL 45 UK 110 IRL 1 DK 16 EL 5 ES 37 PT 5 EEC 597 (') See Category 117 . 20 . 2 . 92 No L 45 /73Official Journal of the European Communities Appendix Category Third country Remarks 1 Pakistan In addition to the quantitative limits shown in the Annex , the following additional quantities have been agreed for 1992 : (tonnes) Member State 1992 D 85 F 71 I 42 BNL 31 UK 63 IRL 2 DK 10 GR 4 ES 28 PT 3 EEC 339 Each additional annual quantity may be transferred up tofthe quantitative limit fixed for that year for Category 2 . Part of the quantity thus transferred may be used pro rata for Category 2 ( a ). i 1 Peru In addition to the quantitative limits shown in the Annex, an additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into Spain under inward processing arrangements with a view to the release of the compensating products for free circulation in anotherMember State of the Community . 2 Argentina Within the quantitative limits shown in the Annex there are the following sub-ceilings for products falling within . CN codes 5209 42 00 and 5211 42 00 : (tonnes) Member State 1992 D 1 079 F 155 I 2 997 v BNL 1 170 UK 114 IRL  DK 9 GR 15 ES 37 PT 9 EEC 5 585 3 Malaysia The quantitative limits shown in the Annex include cotton fabric falling within category 2 . 3 Thailand The quantitative limits shown in the Annex include cotton fabric falling within category 2 . 3 (a) Malaysia The quantitative limites shown in the Annex include cotton fabric other than unbleached or bleached falling within category 2 (a). No L 45 / 74 Official Journal of the European Communities 20 . 2 . 92 Category Third country Remarks 3 (a) Thailand The quantitative limits shown in the Annex include cotton fabric other than unbleached or bleached falling within category 2 ( a ). 4 Hong Kong For the purpose of setting off exports against the agreed quantitative limits a India conversion rate of five garments (other than babies' garments ) of a maximum Macao commercial size of 1 30 cm for three garments whose commercial size exceeds 130 Malaysia cm may be applied for up to 5 % of the quantitative limits . Pakistan Philippines F °r Hong Kong , Macao and South Korea this figure shall be 3 % . Poland The export licence concerning these products must bear , in box 9 , the words 'The Romania conversion rate for garments of a commercial size of not more than 130 cm must Singapore be applied&gt;. South Korea 6 Czecho- For the purpose of setting off exports against the agreed quantitative limits a Slovakia conversion rate of five garments (other than babies' garments) of a maximum Hungary commercial size of 1 30 cm for three garments whose commercial size exceeds 130 India cm may be applied for up to 5% of the quantitative limits . Indonesia Macao For Macao this figure shall be 3 % and for Hong Kong is shall be 1 % . Utilization Malaysia the conversion rate for Hong Kong is limited in respect of long trousers to the Pakistan sub-ceiling shown below . Philippines The export licence concerning these products must bear , in box 9 , the words 'The ° an conversion rate for garments of a commercial size of not more than 130 cm must Singapore be applied&gt;. South KOrea Sri Lanka 6 Hong Kong Within the quantitative limits laid down in the Annex there are the following sub-ceilings for long trousers falling within CN codes 6203 41 10 , 6203 42 31 , 6203 42 33 , 6203 42 35 , 6203 43 19 , 6203 49 19 , 6204 61 10 , 6204 62 31 , 6204 62 39 , 6204 63 18 , 6204 69 18 , 6211 32 42 , 6211 33 42 , 6211 42 42 , 6211 43 42 , broken down as follows : (1 000 pieces) Member State 1992 D 16 224 F 1 270 I 1 083 BNL 2 677 UK 20 859 IRL 94 DK 2 316 GR 173 ES 116 PT 39 EEC 44 851 The export licence covering thes products should be endorsed 'category 6 S'. 13 Hong Kong The quantitative limits shown in the Annex cover only products of cotton or synthetic fibres falling within CN codes 6107 11 00 , 6107 12 00 , 6108 21 00 and 6108 22 00 . In addition to the quantitative limits shown in the Annex , the following specifie quantities were agreed for exports of products (of wool or regenerated fibres ) falling within CN codes 6107 12 00 , 6107 19 00 , 6108 22 00 and 6108 29 00 , KrnVpn Hnwn ac fnlinu/c * 20 . 2 . 92 Official Journal of the European Communities No L 45 /75 Category Third country Remarks 13 Hong Kong (tonnes) (cont'd) r-l Member State 1992 D 524 F 201 I 126 BNL 224 UK 328 IRL 13 DK 74 GR 15 ES 33 PT 7 EEC 1 545 The export licence covering these products should be endorsed 'category 13 S\ 14 South Korea Within the quantitative limits shown for Germany there are the following sub-ceilings for products falling within CN code 6201 11 00 , 6201 12 10 , ex 6201 12 90, 6201 13 10 and ex 6201 13 90 : (1 000 pieces) . 1992 | 1067 15 South Korea Within the quantitative limits shown for Germany there are the following sub-ceiling for products falling within CN codes 6202 11 00 , 6202 12 10 , ex 6202 12 90 , 6202 13 10 , ex 6202 13 90 , 6204 31 00 , 6204 32 90 , 6204 33 90 and 6204 39 19 : (1 000 pieces) 1992 | 1 903 17 South Korea Additional flexibility of 1,5% transfer in respect of products falling within category 21 is available . 18 Hong Kong Within the quantitative limit shown in the Annex for France there is the following sub-ceiling for products falling within CN codes 6208 21 00 , 6208 22 00 and 6208 29 00: (tonnes) 1992 | , 160 21 South Korea Additional flexibility of 1,5% transfer in respect of products falling within category 17 is available . 21 Hong Kong For the purpose of setting off exports against the agreed quantitative limits a Macao conversion rate of five garments ( other than babies' garments ) of a maximum Philippines commercial size of 130 cm for three garments whose commercial size exceeds South Korea 130 cm may be applied for up to 5 % of the quantitative limits . Sri Lanka For Hong Kong this figure shall be 2 % and for South Korea it shall be 3 % . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. No L 45 / 76 Official Journal of the European Communities 20 . 2 . 92 Category Third country Remarks 24 Czecho- For the purpose of setting off exports against the agreed quantitative limits a ' Slovakia conversion rate of five garments (other than babies ' garments) of a maximum Hungary commercial size of 130 cm for three garments whose commercial size exceeds Macao 130 cm may be applied for up to 5% of the quantitative limits . Poland The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cn » must be applied .' 24 Thailand The quantitative limits do not cover products fallingwithin CN codes 6 1 07 2 1 00 and 6107 22 00 . 28 Hong Kong The quantitative limits shown for the United Kingdom cover trousers falling within CN codes 6103 41 10 , 6103 42 10 , 6103 43 10 , 6103 49 10 , 6104 61 10 , 6104 62 10 , 6104 63 10 and 6104 69 10 . In addition to the quantitative limits shown in the Annex for the United Kingdom for the period 1988 to 1991 inclusive , the following specific quantities were agreed for exports of bib and brace overalls breeches and shorts falling within CN codes 6103 41 90 , 6103 42 90 , 6103 43 90 , 6103 49 91 , 6104 61 90 , 6104 62 90 , 6104 63 90 and 6104 69 91 : ' (tonnes) 1992 | 220 The export licence covering these products should be endorsed 'category 28 S\ 29 South Korea In addition to the quantitative limits laid down in the Annex , additional quantities are reserved for martial arts ( judo , karate , kung fu , Taekwondo or the like) clothing: (1 000 pieces) Member State 1992 D 64 F 97 I 27 BNL 23 UK 39 IRL  DK 7 OR ¬ ES  PT  EEC 257 68 Hong Kong The quantitative limits shown in the Annex cover only the garments falling within CN codes 61 11 10 90,6111 20 90,6111 30 90 , ex 61 11 90 00 , ex 6209 10 00 , ex 6209 20 00 , ex 6209 30 00 and ex 6209 90 00 . In addition to the quantitative limits shown in the Annex the following specific quantities were agreed for exports of babies garments and clothing accessories , knitted or crocheted , other than gloves , mittens and mitts ; babies garments and clothing accessories other than socks and stockings for babies other than knitted or crocheted falling within CN codes 6111 10 90 , 6111 20 90 , 6111 30 90 , ex 6111 90 00 , ex 6209 10 00 , ex 6209 20 00 , ex 6209 30 00 , ex 6209 90 00 : 20 . 2 . 92 Official Journal of the European Communities No L 45 / 7.7 Category Third country Remarks 68 Hong Kong (tonnes) (cont'd) Member State 1992 D 165 F 48 ' I 51 BNL 59 UK 205 IRL 3 DK 17 GR 3 ES 14 PT 1 EEC " 566 73 Czechoslo- For the purpose of setting off exports against the agreed quantitative limits a vakia conversion rate of five garments (other than babies' garments ) of a maximum Hong Kong commercial size of -130 cm for three garments whose commercial size exceeds Hungary 130 cm may be applied for up to 5% of the quantitative limits . Ma'cao Poland For Hong Kong this figure shall be 3 % . Romania eXpQrt licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 10 South Korea Within the quantitative limits shown for the United Kingdom there are the following sub-ceilings for products falling within CN code 6116 10 10 : (1 000 pairs) 1992 | 261 10 Hong Kong Within the quantitative limits shown in the Annex for the United Kingdom there are the following sub-ceilings for products falling within CN code 6116 10 10 : (1 000 pairs) 1992 | 20 317 10 Macao Within the quantitative limits show for the United Kingdom there are the following sub-ceilings for products falling within CN code 6116 10 10 : (1 000 pairs) 1992 | 1 500 10 Pakistan The quantitative limits shown for France and the United Kingdom cover only products falling within CN codes 6111 10 10 , 6111 20 10, 6111 30 10 , ex 6111 90 00 , 6116 91 00 , 6116 92 00 , 6116 93 00 and 6116 99 00 . 1 0 Thailand Within the quantitative limit shown for the United Kingdom there is the following sub-ceiling for products falling within CN code 6116 10 10 : (1 000 pairs) 1992 | 1 484 67 Czechoslo- Within the quantitative limit shown for Germany there is the following vakia sub-ceiling for knitted or crocheted cotton bed linen falling within CN code 6302 10 10 : (tonnes) 1992 | 134 No L 45 / 78 Official Journal of the European Communities 20 . 2 . 92 Category Third country Remarks 74 Macao The quantitative limits shown for France include products falling within category 75 . 91 Romanian Within the quantitative limits shown for France there is a sub-ceiling of 20 % for cotton tarpaulins . 97 South Korea Within the quantitative limits shown there are the following sub-ceilings for products falling within CN codes 5608 11 19 and 5608 11 99 : (tonnes) Member Sates 1992 P  F 41 I  BNL 23 UK 26 IRL  DK 9 GR 233 ES  PT  EEC 332 117 Bulgaria For Italy the quantitative limits shown include products falling within categorie 118 .' 20 . 2 . 92 Official Journal of the European Communities No L 45 /79 ANNEX IV 'ANNEX XXI referred to in Article 11 ARGENTINA BRAZIL BULGARIA CZECHOSLOVAKIA HONG KONG HUNGARY PAKISTAN PERU POLAND ROMANIA SRI LANKA URUGUAY ANNEX XXII referred to in Article 11 BANGLADESH INDIA INDONESIA MALAYSIA MACAO PHILIPPINES SINGAPORE SOUTH KOREA THAILAND' No L 45 / 80 Official Journal of the European Communities 20 . 2 . 92 ANNEX V ¢ANNEX XXIII referred to in Article 6 Outward processing traffic Article 1 Re-imports into the Community of textile products listed in column 2 of the table attached to this Annex , effected in accordance with the Regulations on economic outward processing in force in the Community , shall not be subject to the quantitative limits referred to in Article 3 of the Regulation where they are subject to specific quantitative limits given in column 6 of the table and have been reimported into the Member State concerned after processing in the corresponding third country listed in column 3 for each of the quantitative limits specified .  advance use of the specific quantitative limits for up to 7,5 % of the share established for the actual year of utilization . 3 . Portions of any specific quantitative limits not used in one Member State may be reallocated to another Member State in accordance with the procedure. laid down in Article 15 of the Regulation. 4 . Member States which find that they need additional imports or which consider that their share is unlikely to be used in full shall inform the Commission thereof. They may ask that the specific quantitative limits be adjusted in accordance with the procedure laid down in Article 15 of the Regulation . 5 . The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs . Article 2 The specific Community quantitative limits laid down in the table attached to this Annex shall be broken down by Member State in accordance with the procedure laid down in Article 15 of the Regulation . Article 5 Debiting against a specific quantitative limit as laid down in Article 1 shall be carried out by the competent authorities of the Member States at the time of issue of the prior authorizations provided for in the regulations on economic outward processing in force in the Community. A specific quantitative limit shall be debited for the year in which the prior authorization is issued . Article 3 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 15 of the Regulation , provided that the products concerned are subject to the quantitative limits laid down in Article 3 of this Regulation . Article 6 The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned , in accordance with the Community legislation in force and the provisions of Annex VI , for all products covered by this Annex . Article 4 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 15 of the Regulation . 2 . However, the competent authorities in the Member States may carry out automatic transfers in accordance with paragraph 1 within the following limits :  transfer between categories for up to 20 % of the share etablished for the category to which the transfer is made 0 ),  carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the share established for the actual year of utilization ( 2 ), Article 7 The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities in the Commission competent to issue the prior authorizations referred to in Article 4 together with specimens of the stamp impressions used by them. ( 1 ) For the countries listed in Annexes IX and IXa , the figure is 25% . However , for the categories in Groups II and III , transfers between the shares of Germany, France , Italy and Benelux may be up to 1 00 % of the quantity for the category from which the transfer is made . ( 2 ) For the countries listed in Annex IXa the figure is 13,5% . 20 . 2 . 92 Official Journal of the European Communities No L 45 / 81 Table referred to in Article 1 Category Description of goods Third country Unit MemberState Quantitative limit 1992 ( 1 ) ( 2) ( 3 ) ( 4 ) (5 ) (6 ) 4 T-shirts Poland 1 000 EEC 7 000 pieces D 1 825 F 915 I 635 BNL 255 UK 45 IRL 125 DK 3 200 Hungary 1 000 EEC 6 200 pieces D 2 750 F 1 000 I 1 275 BNL 770 UK 300 IRL 105 Czechoslovakia 1 000 EEC 3 500 pieces D 2 700 F  300 I 300 BNL 110 UK 30 IRL 60 Romania 1 000 EEC 1 038 pieces D 345 F 306 I 240 BNL 40 UK 107 Malaysia 1 000 EEC 144 pieces D 84 F 30 I 15 BNL 15 Pakistan 1 000 EEC 2 000 pieces Bulgaria 1 000 EEC 571 pieces D 278 F 106 I 106 UK 29 GR 52 5 Sandals Poland 1 000 EEC 8 000 pieces D 1 280 F 855 I 1 110 BNL 360 UK 40 IRL 90 DK 4 265 No L 45 / 82 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2) (3 ) (4 ) ( 5 ) ( 6 ) 5 Sandals Hungary 1 000 EEC 4 000 (cont'd) pieces D 1 950 F 1 000 I 700 BNL 100 UK 140 IRL 90 ES 20 Czechoslovakia 1 000 EEC 2 300 pieces D 1 270 F 250 I ~ 700 IRL 60 DK 20 Romania 1 000 EEC 1 133 pieces D 508 F 211 I 257 BNL 52 UK 105 Bulgaria 1 000 EEC 623 pieces D 328 F 108 I 107 BNL 52 UK 28 Malaysia 1 000 EEC 144 pieces D 84 F - 30 I 15 BNL 15 Pakistan 1 000 EEC 750 pieces 6 Woven trousers Poland 1 000 EEC 17 100 pieces D 7 340 F 2 425 I 155 BNL 1 800 UK 390 IRL 105 DK 4 835 GR 20 ES 30 Hungary 1 000 EEC 8 500 pieces D 4 250 F 1 500 I 400 BNL ' 1 800 UK 300 IRL 80 DK 150 ES 20 Czechoslovakia 1 000 EEC 5 500 pieces D 3 300 F 500 I 200 BNL 270 UK 1 000 IRL 200 DK 20 ES 10 20 . 2 . 92 No L 45 / 83Official Journal of the European Communities (D (2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) 6 Woven trousers Romania 1 000 EEC . 3 424 (cont 'd) pieces D 2 031 F 730 I 179 BNL 367 UK 117 Indonesia 1 000 EEC 462 pieces D 278 F 78 I 53 BNL 53 Macao 1 000 EEC 220 pieces D 165 F 55 Malaysia . 1 000 EEC 144 pieces D 84 F 30 I 15 BNL 15 Philippines 1 000 EEC 370 pieces D . 221 F 59 I 45 BNL 45 Sri Lanka 1 000 EEC 1 235 pieces D 807 F 14 I 48 BNL 366 Bulgaria 1 000 EEC 1411 pieces D 668 F 114 I 114 BNL 104 UK 58 DK 301 GR 33 ES 19 7 Blouses Hungary 1 000 EEC 8 700 pieces D 6 800 F 600 I 500 BNL 520 UK 150 IRL « 80 DK 50 Czechoslovakia 1 000 EEC 3 000 pieces D 2 080 F 300 I 300 BNL 200 UK 20 IRL 70 DK 20 ES 10 No L 45 / 84 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2) ( 3 ) (4) (5 ) ( 6 ) 7 Blouses j Romania 1 000 EEC 2 575 (cont'd) pieces D 1 961 F 173 I 217 BNL 165 UK 59 Thailand 1 000 EEC 173 pieces D 103 F 11 I 26 BNL 32 Sri Lanka 1 000 EEC 907 pieces D 608 F 29 I 59 BNL 210 Indonesia 1 000 EEC 307 pieces D 185 F 62 I 30 BNL 30 Singapore 1 000 EEC 401 pieces D 242 F 25 I 67 BNL 67 Bulgaria 1 000 EEC 2 749 pieces D 2 311 F 130 I 143 BNL 57 UK 37 GR 56 ES 15 Pakistan 1 000 EEC 750 pieces 8 Shirts Pakistan 1 000 EEC 1 200 pieces Poland 1 000 - EEC 16 500 pieces D 12 525 F 2 080 I 215 BNL 1 145 UK 50 IRL 150 DK 315 ES 20 Hungary 1 000 EEC 6 000 pieces D 4 050 F 1 000 I 350 BNL 380 UK 100 IRL 120 20 . 2 . 92 Official Journal of the European Communities No L 45 / 85 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) 8 Shirts Czechoslovakia 1 000 EEC 4 500 (cont'd) pieces D 3 170 F 500 I 500 BNL 200 UK 20 IRL 100 ES 10 Romania 1 000 EEC 2 472 pieces D 1 968 F 164 I 65 BNL 164 UK 111 Indonesia 1 000 EEC 385 pieces D 232 F 77 ' I 38 BNL 38 Philippines 1 000 EEC 105 pieces D 50 F 25 I 15 BNL 15 Sri Lanka 1 000 EEC 824 pieces D 578 F 33 I 98 BNL 115 Bulgaria 1 000 EEC 1 854 pieces : D 1 417 F 111 I 64 BNL 155 UK 33 GR 51 ES 23 Malaysia 1 000 EEC 125 pieces D 72 F 25 I 14 BNL 14 10 Gloves Pakistan 1 000 EEC 2 000 pairs 12 Socks Poland 1 000 EEC 6 200 pairs D 2 955 F 590 I 2 485 i BNL 170 Hungary 1 000 EEC 17 500 pairs D 12 000 F 600 I 4 200 BNL 700 No L 45 / 86 Official Journal of the European Communities 20. 2 . 92 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) (6 ) 12 Socks Czechoslovakia 1 000 EEC 6 000 (cont'd) pairs D 2 500 F 500 I 3 000 Romania 1 000 EEC 6 061 pairs D 1 810 F 3 015 I 130 BNL 1 106 13 Underpants and briefs Romania 1 000 EEC 16 198 pieces D * 705 F 15 075 I 418 . 14 Men's or boys' coats Poland 1 000 EEC 3 700 pieces D 1 005 F 1 005 I 100 BNL 1 410 UK 50 IRL 75 DK 55 Romania 1 000 EEC 1053 pieces D 217 F 136 I 89 BNL 573 UK 38 Bulgaria 1 000 EEC 371 pieces D 181 F 55 I 24 BNL 32 UK 29 DK 11 GR 27 ES 12 15 Women's or girls' coats Poland 1 000 EEC 9 300 pieces D 5 770 F 970 I 240 BNL 1 350 UK 190 IRL 100 DK 670 ES 10 Hungary 1 000 EEC 7 800 pieces D 4 800 F 450 I 300 BNL 2 160 UK 50 DK 30 ES 10 20. 2 . 92 Official Journal of the European Communities No L 45 / 87 ( 1 ) (2) (3 ) (4 ) ( 5 ) ( 6 ) 15 Women's or girls' coats Czechoslovakia 1 000 EEC 3 500 (cont'd) pieces D 1 500 F 500 I 100 BNL 1 300 UK 70 DK 20 ES 10 Romania 1 000 EEC 3 180 pieces D 1 809 F 200 I 279 BNL 854 UK 38 Bulgaria 1 000 EEC 1 484 pieces D 1 034 F 131 I 30 BNL 164 UK 38 DK 14 GR 51 ES 22 16 Suits Poland 1000 EEC 2 400 pieces D 1 475 F 490 BNL 205 UK 90 IRL 30 DK 100 ES 10 Hungary 1 000 EEC 1 400 pieces D 790 F 200 I 50 BNL 180 UK 100 IRL 20 DK 50 ES 10 Czechoslovakia 1 000 EEC 1 000 pieces D 500 F 200 I 50 BNL 140 UK 80 DK 20 ES 10 Romania 1 000 EEC 627 pieces D 226 F 154 I 36 BNL ' 151 UK 60 Macao 1 000 D 566 pieces No L 45 / 88 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) ( 6 ) 17 Jackets Hungary 1 000 EEC 1 500 pieces D 750 F 300 I 50 BNL 230 UK 100 IRL 20 DK 30 ES 20 Czechoslovakia 1 000 EEC 1 200 pieces D 680 F 200 I 60 BNL 150 UK 70 DK 30 ES 10 Romania 1 000 EEC 1 053 pieces D 703 F 143 I 62 BNL 107 UK 38 18 Bathrobes Romania tonnes BNL 109 21 Parkas Philippines 1 000 EEC 155 pieces D 94 F 31 I 15 BNL 15 Sri Lanka 1 000 EEC 970 pieces D 790 F 44 I 68 BNL 68 Thailand 1 000 EEC 294 pieces D 195 I . 30 BNL 68 Romania 1 000 I 164 pieces 24 Pyjamas Poland 1 000 EEC 2 200 pieces D 915 F 455 I 550 BNL 190 DK 65 ES 25 Hungary 1 000 EEC 3 700 pieces D 1 560 F 300 I 800 BNL 900 UK 100 DK 20 ES 20 20 . 2 . 92 Official Journal of the European Communities No L 45 / 89 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 24 Pyjamas Czechoslovakia 1 000 EEC 2 000 (cont'd) pieces D 1 400 F N 200 I 300 BNL 80 ES 20 Romania 1 000 EEC 323 pieces D 51 F 251 I 21 26 Dresses Poland 1 000 EEC 3 600 pieces D 1 780 F 450 I 360 BNL 400 IRL 55 DK 530 ES 25 Czechoslovakia 1 000 EEC 1 800 pieces D 940 F 400 I 300 BNL 150 ES 10 Romania 1 000 EEC 2 090 pieces D 1 004 F 195 I 187 BNL 704 Thailand 1 000 EEC 141 pieces D 80 F 11 I 25 BNL 25 Pakistan 1 000 EEC 1 000 pieces 28 Trousers Romania 1 000 BNL 108 pieces 29 Suits Romania 1 000 F 191 pieces I 131 68 Babies' garments Romania 1 000 EEC 327 pieces »D 151 F 101 BNL 75 69 Combinations Romania 1 000 F 108 pieces BNL 55 No L 45 / 90 Official Journal of the European Communities 20 . 2 . 92 ( 1 ) (2) ( 3 ) (4 ) ( 5 ) ( 6 ) . 73 Track suits Hungary 1 000 EEC 1 500 pieces D 490 F 400 I 450 BNL 100 UK 20 DK 20 ES 20 Romania 1 000 EEC 636 pieces D 101 F 302 I 32 BNL 201 Bulgaria 1000 EEC 636 pieces D 362 F 109 I 30 BNL 57 GR 41 ES 37 76 Work clothes Czechoslovakia tonnes EEC 6 000 D 4 800 F 500 BNL 700 Bulgaria 1 000 EEC 742 pieces D 518 F 62 I 31 BNL 81 GR 24 ES 26 78 Garments , other than knitted or crocheted Romania tonnes EEC 327 D 65 F 84 I 27 BNL 151 91 Tents Romania tonnes F 55' 20 . 2 . 92 Official Journal of the European Communities No L 45 / 91 ANNEX VI 'ANNEX Vila INDIA 1 . Exports ofhand-made garments made in the cottage industry of India from fabrics referred to in paragraph 1 of Annex VII ( i.e. those categories of products falling within Groups I B , II B and III B in Annex I are included in the quantitative limits established in Annex III . These products will be covered by export certificates . 2 . Additional quantities have been established for such products belonging to categories 6 , 8 , 15 and 27 . These are set out in the tables attached to this Annex . 3 . For all consignments ofgarments subject to the quantitative limits listed in the tables referred to in paragraph 2 , the export licence provided for in Article 11 ( 1 ) of Part II of Annex VI shall be replaced by a certificate conforming to the model attached to Annex VII . 4 . The certificate referred to in paragraph 3 shall contain the following information in box 7 :  the category number of the product in question ,  the quota year ,  the reference 'Hand-made garments'. 5 . The ,provisions of Article 11 to 20 of Annex VI and the provisions of Annex V concerning administrative cooperation shall also apply to consignments of the products set out in the following table and to the certificate referred to in paragraph 3 above . 6 . The provisions of Articles 7 and 8 of the Regulation shall apply to the quantities listed in the attached table B with the exception of transfer between these quantitative limits and those provided for in Annex IV . TABLE A Community quantitative limits for 1992 (1 000 pieces) Category 6 Category 8 Category 15 Category 27 601 1 580 670 1 217 No L 45 / 92 Official Journal of the European Communities 20 . 2 . 92 TABLE B Category Third country Unit MemberStates 1992 6 India 1 000 D 154 pieces F 102 I 82 BNL 56 UK 124 IRL 4 DK 17 GR 9 ES 45 PT 8 . EEC 601 8 India 1 000 D 398 pieces F 262 I 216 BNL 151 UK 330 IRL 1 2 I DK 42 GR 26 ES 117 PT 26 EEC 1 580 15 India 1 000 D 173 pieces F 110 I 90 BNL 63 UK 142 IRL 4 DK 18 GR 10 ES 50 PT 10 EEC 670 27 India 1 000 D 310 pieces F 201 I 164 BNL 115 UK 255 IRL 9 DK 32 GR 20 ES 91 PT 20 EEC 1 217'